Exhibit 10.1
Execution Version



BARINGS BDC, INC.








$50,000,000 4.66% SERIES A SENIOR UNSECURED NOTES DUE AUGUST 4, 2025


UP TO $50,000,000 OF ADDITIONAL SENIOR UNSECURED NOTES DUE AUGUST 4, 2025




______________


NOTE PURCHASE AGREEMENT


______________




Dated August 3, 2020







--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


i.
SECTION 1. AUTHORIZATION OF NOTES
1
Section 1.1 Authorization of Series A Notes
1
Section 1.2 Authorization of Additional Notes
1
Section 1.3 Defined Terms
1
SECTION 2. SALE AND PURCHASE OF NOTES
2
Section 2.1 Purchase and Sale of Series A Notes
2
Section 2.2 Purchase and Sale of Additional Notes
2
SECTION 3. CLOSINGS
4
Section 3.1 Series A Closings
4
Section 3.2 Additional Note Closings
5
SECTION 4. CONDITIONS TO CLOSINGS
5
Section 4.1 Conditions to Effective Date
5
Section 4.2 Conditions to Closings
7
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
10
Section 5.1 Organization; Power and Authority
10
Section 5.2 Authorization, Etc.
10
Section 5.3 Disclosure
10
Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates
11
Section 5.5 Financial Statements
11
Section 5.6 Compliance with Laws, Other Instruments, Etc.
12
Section 5.7 Governmental Authorizations, Etc.
12
Section 5.8 Litigation; Observance of Agreements, Statutes and Orders
12
Section 5.9 Taxes
13
Section 5.10 Title to Property
13
Section 5.11 Licenses, Permits, Etc.
13
Section 5.12 Compliance with Employee Benefit Plans
13
Section 5.13 Private Offering by the Company
14
Section 5.14 Use of Proceeds; Margin Regulations
14

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 5.15 Existing Indebtedness; Future Liens.
15
Section 5.16 Foreign Assets Control Regulations, Etc.
15
Section 5.17 Environmental Matters
16
Section 5.18 Investment Company Act
17
Section 5.19 Priority of Obligations
17
SECTION 6. REPRESENTATIONS OF THE PURCHASERS
17
Section 6.1 Purchase for Investment
17
Section 6.2 Source of Funds
17
Section 6.3 Investment Experience; Access to Information
19
Section 6.4 Authorization
19
Section 6.5 Restricted Securities
19
Section 6.6 No Public Market
20
Section 6.7 Legends
20
SECTION 7. INFORMATION AS TO COMPANY
20
Section 7.1 Financial and Business Information
20
Section 7.2 Officer’s Certificate
23
Section 7.3 Visitation
24
Section 7.4 Electronic Delivery
24
SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES
25
Section 8.1 Maturity
25
Section 8.2 Optional Prepayments with Make-Whole Amount
25
Section 8.3 Allocation of Partial Prepayments
25
Section 8.4 Maturity; Surrender, Etc.
25
Section 8.5 Purchase of Notes
26
Section 8.6 Make-Whole Amount
26
Section 8.7 Payments Due on Non-Business Days
27
Section 8.8 Change in Control
28
SECTION 9. AFFIRMATIVE COVENANTS
29
Section 9.1 Compliance with Laws
29

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 9.2 Insurance
29
Section 9.3 Maintenance of Properties
29
Section 9.4 Payment of Taxes and Claims
29
Section 9.5 Corporate Existence, Etc.
30
Section 9.6 Books and Records
30
Section 9.7 Subsidiary Guarantors
30
Section 9.8 Status of BDC
32
Section 9.9 Investment Policies
32
Section 9.10 Rating Confirmation
32
Section 9.11 Most Favored Lender
32
SECTION 10. NEGATIVE COVENANTS
33
Section 10.1 Transactions with Affiliates
33
Section 10.2 Merger, Consolidation, Fundamental Changes, Etc.
35
Section 10.3 Line of Business
37
Section 10.4 Economic Sanctions, Etc.
37
Section 10.5 Liens
37
Section 10.6 Certain Financial Covenants
40
SECTION 11. EVENTS OF DEFAULT
41
SECTION 12. REMEDIES ON DEFAULT, ETC.
44
Section 12.1 Acceleration
44
Section 12.2 Holder Action
44
Section 12.3 Rescission
45
Section 12.4 No Waivers or Election of Remedies, Expenses, Etc.
45
SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
45
Section 13.1 Registration of Notes
45
Section 13.2 Transfer and Exchange of Notes
46
Section 13.3 Replacement of Notes
47
SECTION 14. PAYMENTS ON NOTES
47
Section 14.1 Place of Payment
47

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 14.2 Payment by Wire Transfer
47
Section 14.3 Taxes
48
SECTION 15. EXPENSES, ETC.
50
Section 15.1 Transaction Expenses
50
Section 15.2 Certain Taxes
51
Section 15.3 Survival
51
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
51
SECTION 17. AMENDMENT AND WAIVER
51
Section 17.1 Requirements
51
Section 17.2 Solicitation of Holders of Notes
52
Section 17.3 Binding Effect, Etc.
53
Section 17.4 Notes Held by Company, Etc.
53
SECTION 18. NOTICES
53
SECTION 19. REPRODUCTION OF DOCUMENTS
54
SECTION 20. CONFIDENTIAL INFORMATION
54
SECTION 21. SUBSTITUTION OF PURCHASES
55
SECTION 22. MISCELLANEOUS
56
Section 22.1 Successors and Assigns
56
Section 22.2 Accounting Terms
56
Section 22.3 Severability
56
Section 22.4 Construction, Etc.
56
Section 22.5 Counterparts; Electronic Contracting
57
Section 22.6 Governing Law
57
Section 22.7 Jurisdiction and Process; Waiver of Jury Trial
57

iv




--------------------------------------------------------------------------------

TABLE OF CONTENTS
CONTINUED


SCHEDULE A — Defined Terms
SCHEDULE 1(a) — Form of 4.66% Series A Senior Unsecured Notes due August 4, 2025
SCHEDULE 1(b) — Form of Additional Senior Unsecured Notes due August 4, 2025
SCHEDULE 2.2(f)  — Form of Supplement
SCHEDULE 5.3 — Disclosure Materials
SCHEDULE 5.4A — Subsidiaries of the Company and Ownership of Subsidiary Stock
SCHEDULE 5.4B — Excluded Subsidiaries of the Company
SCHEDULE 5.5 — Financial Statements
SCHEDULE 5.15 — Existing Indebtedness
SCHEDULE 10.1 — Transactions with Affiliates
SCHEDULE 10.5 — Liens
PURCHASES SCHEDULE — Information Relating to Purchasers


-v-


--------------------------------------------------------------------------------



BARINGS BDC, INC.
300 South Tryon Street, Suite 2500
Charlotte, North Carolina


$50,000,000 4.66% Series A Senior Unsecured Notes due August 4, 2025
Up to $50,000,000 of Additional Senior Unsecured Notes due August 4, 2025






August 3, 2020




TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:
Ladies and Gentlemen:
Barings BDC, Inc., a Maryland corporation (the “Company”), agrees with each of
the Purchasers as follows:
Section 1.AUTHORIZATION OF NOTES
Section 1.1  Authorization of Series A Notes. The Company will authorize the
issue and sale of its 4.66% Series A Senior Unsecured Notes due August 4, 2025
in an aggregate principal amount of $50,000,000 (as amended, restated or
otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, the “Series A
Notes”). The Series A Notes shall be substantially in the form set out in
Schedule 1(a) hereto.
Section 1.2  Authorization of Additional Notes. The Company will authorize the
issue and sale of its additional Senior Unsecured Notes (as amended, restated or
otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, the
“Additional Notes”; and together with the Series A Notes, collectively, the
“Notes”) in an aggregate principal amount of up to $50,000,000, to be dated the
date of issue thereof, to mature on August 4, 2025, to bear interest on the
unpaid balance thereof from the date of issue thereof at the rate per annum as
shall be set forth, in the case of each Additional Note so issued, in the
Supplement with respect to such Additional Note delivered pursuant to Section
2.2(f), and to be substantially in the form set out in Schedule 1(b) hereto. Any
Notes which have the same interest rate are herein called a “Series” of Notes.
Section 1.3  Defined Terms. Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern.


           

--------------------------------------------------------------------------------





Section 2.SALE AND PURCHASE OF NOTES.
Section 2.1 Purchase and Sale of Series A Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at each Series A Closing
provided for in Section 3, Series A Notes in the principal amount specified
opposite or below such Purchaser’s name in the Purchaser Schedule at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
Section 2.2 Purchase and Sale of Additional Notes.
(a) Additional Note Facility. The Company may, from time to time, elect to issue
and sell to the Purchasers one or more additional Series of its Additional Notes
upon the terms, and subject to the conditions, set forth in this Agreement in an
aggregate principal amount of up to $50,000,000 for all such Additional Notes,
minus the sum of the aggregate principal amount of Additional Notes issued and
sold pursuant to this Agreement prior to such time, minus the aggregate
principal amount of Accepted Notes (as hereinafter defined) which have not yet
been issued and sold hereunder (and the issue and sale of which have not been
cancelled hereunder) prior to such time (such amount as determined at any time,
the “Available Facility Amount”). The agreement of the Purchasers to purchase
Additional Notes issued from time to time by the Company pursuant to this
Section 2.2 upon the terms and subject to the conditions set forth in this
Agreement is referred to herein as the “Additional Note Facility.” Each
Purchaser’s commitment to purchase Additional Notes issued pursuant to the
Additional Note Facility is set forth opposite or below such Purchaser’s name in
the Purchaser Schedule. Notwithstanding the foregoing, in no event shall any
Additional Notes be issued on any date prior to the issuance and sale of all of
the Series A Notes in an aggregate principal amount of $50,000,000 pursuant to
this Agreement.
(b) Issuance Period. The Additional Notes may be issued and sold pursuant to
this Agreement until the earliest of (i) August 2, 2021, if as of such date less
than $50,000,000 of Series A Notes shall have been issued on or prior to such
date, (ii) February 3, 2022, (iii) the thirtieth day after the Company shall
have given the Purchasers a written notice stating that the Company has elected
to terminate the Additional Note Facility pursuant to this Agreement (or if such
thirtieth day is not a Business Day, the Business Day next preceding such
thirtieth day), (iv) the last Closing Day after which there is no remaining
Available Facility Amount, (v) the termination of the Additional Note Facility
under Section 12 of this Agreement and (vi) the acceleration of any Note under
Section 12 of this Agreement. The period during which Additional Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period.”
(c) Proposed Issuance Notice. The Company may from time to time during the
Issuance Period propose to issue and sell to the Purchasers one or more Series
of Additional Notes by sending a notice (each such proposal being herein called
a “Proposed Issuance Notice”) by e-mail (with .pdf attachment) or overnight
delivery service to the Purchasers, specifying (i) the aggregate principal
amount of Additional Notes proposed to be issued, which shall not be less than
-2-



--------------------------------------------------------------------------------



$25,000,000 (or an amount less than $25,000,000 if the remaining Available
Facility Amount is less than $25,000,000 at the time such Proposed Issuance
Notice is given is proposed to be issued) and not be greater than the remaining
Available Facility Amount at the time such Proposed Issuance Notice is given,
and (ii) the proposed day for the closing of the purchase and sale of such
Additional Notes, which shall be a Business Day during the Issuance Period not
less than 20 days and not more than 30 days after the date on which such
Proposed Issuance Notice is received by the Purchasers (and which day may be
advanced by mutual agreement of the Company and the Purchasers).
(d) Rate Quotes. Not later than ten (10) Business Days after the Purchasers
shall have received a Proposed Issuance Notice pursuant to Section 2.2(c), the
Purchasers with a commitment to purchase Additional Notes as specified on the
Purchaser Schedule shall provide to the Company by telephone or e-mail (with
signed .pdf attachment), in each case between 9:30 a.m. and 1:30 p.m. New York
City local time on a Business Day, interest rate quotes (which quotes will be
for fixed interest rates only) for the proposed Additional Notes specified in
such Proposed Issuance Notice (each such interest rate quote provided in
response to a Proposed Issuance Notice herein called a “Quotation”). Each
Quotation shall represent the interest rate per annum payable on the outstanding
principal balance of such Additional Notes at which the Purchasers would be
willing to purchase such Additional Notes at 100% of the principal amount
thereof and shall specify the time period (which will not be more than one
Business Day) within which the Company may elect to accept the Quotation (the
“Acceptance Window”). Such interest rate Quotations shall be based on (i) the
yield to maturity on U.S. Treasury Notes having a maturity equal or closest to
the average life of the Additional Notes proposed to be issued (or the
interpolated yield using specified U.S. Treasury Notes for the average life),
plus (ii) a credit spread (which spread shall be determined by the Purchasers
based on prevailing market conditions at the time of such Quotation for
similarly situated companies of a like credit quality engaged in the same or
similar businesses as the Company as reasonably determined by the Purchasers).
(e) Acceptance. Within the Acceptance Window, a Senior Financial Officer of the
Company may elect to accept on behalf of the Company a Quotation as to the
aggregate principal amount of the Additional Notes specified in the related
Proposed Issuance Notice (each such Additional Note being herein called an
“Accepted Note” and such acceptance being herein called an “Acceptance”). The
day the Company notifies the Purchasers of an Acceptance with respect to any
Accepted Notes is herein called the “Acceptance Day” for such Accepted Notes.
Any Quotation as to which the Purchasers do not receive an Acceptance within the
Acceptance Window shall expire, and no purchase or sale of Additional Notes
hereunder shall be made based on any such expired Quotation. Subject to Section
2.2(f), the satisfaction of the applicable conditions in Section 4.2 and the
other terms and conditions hereof, upon the Acceptance of any Quotation, the
Company agrees to issue and sell to each applicable Purchaser, and each
applicable Purchaser agrees to purchase, the Accepted Notes at 100% of the
principal amount thereof.
(f) Supplement. As soon as practicable following the Acceptance Day (but in any
event no later than the proposed day for the closing of the purchase and sale of
such Additional Notes specified in the applicable Proposed Issuance Notice), the
Company and the applicable Purchasers which are to purchase any such Accepted
Notes will execute a supplement (a “Supplement”) substantially in the form of
Schedule 2.2(f) hereto or otherwise in form and substance satisfactory to the
Purchasers, providing for the issuance and sale of such Accepted
-3-



--------------------------------------------------------------------------------



Notes. Each Series of Additional Notes issued pursuant to a Supplement shall be
subject to the following terms and conditions:
i.each Series of Additional Notes, when so issued, shall be differentiated from
all previous Series of Notes by a sequential designation inscribed thereon;
ii.each Series of Additional Notes shall mature on August 4, 2025 and shall be
dated the date of issue and bear interest at such rate or rates as shall be
specified in the Supplement under which such Additional Notes are issued (and
any updates to Schedules 5.4, 5.5 and 5.15 set forth in such Supplement shall be
reasonably satisfactory to the Purchasers) and upon execution of any such
Supplement, this Agreement shall be amended to reflect such representations and
warranties as are contained in such Supplement for the benefit of the holders of
such Additional Notes in accordance with the provisions of Section 17;
iii.each Additional Note issued under this Agreement shall be in substantially
the form of Schedule 1(b) hereto;
iv.the minimum principal amount of any Additional Note issued under a Supplement
shall be $100,000, except as may be necessary to evidence the outstanding amount
of any Note originally issued in a denomination of $100,000 or more;
v.all Additional Notes shall rank pari passu with all other outstanding Notes;
and
vi.no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Event of Default shall have occurred and be continuing.
Section 3.CLOSINGS.
Section 3.1 Series A Closings. The sale and purchase of the Series A Notes to be
purchased by each Purchaser shall occur at the offices of Akin Gump Strauss
Hauer & Feld LLP, One Bryant Park, New York, NY 10036-6745, at 10:00 a.m. New
York City local time (or such other place and time agreed by the Company and the
applicable Purchasers), at two (2) separate Closings to occur on or after the
Effective Date and prior to August 2, 2021 (each a “Series A Closing”). The
initial closing for the sale and purchase of the Series A Notes in an aggregate
principal amount of $25,000,000 (the “First Series A Closing”) shall occur on
September 24, 2020 or on such other Business Day as may be agreed upon by the
Company and the Purchasers (the day of the First Series A Closing hereinafter
referred to as the “First Series A Closing Day”). The second closing for the
sale and purchase of the Series A Notes in an aggregate principal amount of
$25,000,000 (the “Second Series A Closing”) shall occur on December 15, 2020 or
on such other Business Day as may be agreed upon by the Company and the
Purchasers (the day of the Second Series A Closing hereinafter referred to as
the “Second Series A Closing Day”). At each Series A Closing, the Company will
deliver to each Purchaser the Series A Notes to be purchased by such Purchaser
at such Series A Closing in the form of a single Series A Note (or such greater
number of Series A Notes in denominations of at least $100,000 as such Purchaser
may request), dated the date of such Series A Closing and registered in such
Purchaser’s name (or in the name of its
-4-



--------------------------------------------------------------------------------



nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds to the account of the Company set forth
in the applicable funding instructions delivered pursuant to Section 4.2(i) in
connection with such Series A Closing. If at any Series A Closing the Company
shall fail to tender such Series A Notes to any Purchaser as provided above in
this Section 3.1, or any of the conditions specified in Section 4 shall not have
been fulfilled to the satisfaction of any Purchaser, such Purchaser shall, at
its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure by the Company to tender such Series A Notes or any of the conditions
specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction.
Section 3.2 Additional Note Closings. The Closing for the sale and purchase of
any Accepted Notes shall occur at the time, in the manner and at the place
specified in the Supplement with respect to such Series of Accepted Notes (an
“Additional Note Closing”). At such Additional Note Closing, the Company will
deliver to each Purchaser listed in the Supplement relating thereto the Accepted
Notes to be purchased by such Purchaser as set forth in the Supplement with
respect to such Accepted Notes, in the form of one or more Notes in authorized
denominations as such Purchaser may request for each Series of Accepted Notes to
be purchased on such Closing Day, dated as of such Closing Day and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds to the account of the Company specified in the Supplement for such
Accepted Notes and the applicable funding instructions delivered pursuant to
Section 4.2(i) in connection with the Closing for such Accepted Notes.
Section 4.CONDITIONS TO CLOSINGS.
Section 4.1 Conditions to Effective Date. The effectiveness of this Agreement is
subject to the fulfillment of the following conditions:
(a) Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be correct as of the Effective Date.
(b) Performance; No Default. The Company shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by it prior to or on the Effective Date. Immediately
after giving effect to the execution and delivery of this Agreement, no Event of
Default shall have occurred and be continuing and no Change in Control shall
have occurred.
(c) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the Effective Date, certifying that the conditions
specified in Sections 4.1(a), 4.1(b) and 4.1(i) have been fulfilled.
(d) Secretary’s Certificate. Each of the Company and each Subsidiary Guarantor
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the Effective Date, certifying as to (i) the
resolutions attached thereto and other corporate or similar organizational
proceedings relating to the authorization, execution and delivery of the Notes
and
-5-



--------------------------------------------------------------------------------



this Agreement (in the case of the Company) and the Subsidiary Guaranty (in the
case of such Subsidiary Guarantor) and (ii) its respective organizational
documents as then in effect, certified (if applicable) by the Secretary of State
in the applicable jurisdiction of incorporation or formation. In addition, each
of the Company and each Subsidiary Guarantor shall have delivered to such
Purchaser a certificate of good standing or existence dated as of a recent date
from the Secretary of State of its state of incorporation or formation and each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect.
(e) Opinions of Counsel. On the Effective Date, such Purchaser shall have
received customary opinions in form and substance reasonably satisfactory to
such Purchaser, dated the Effective Date, from Dechert LLP, special counsel for
the Company, covering matters with respect to the Company and the Subsidiary
Guarantors incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinion to the Purchasers).
(f) Purchase Permitted By Applicable Law, Etc. On the Effective Date, the
purchase of Notes by each Purchaser hereunder shall (i) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (ii) not violate any
applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (iii) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
(g) Payment of Special Counsel Fees. Without limiting Section 15.1, the Company
shall have paid on or before the Effective Date the reasonable and documented
out-of-pocket fees, charges and disbursements of Akin Gump Strauss Hauer & Feld
LLP, as special counsel to the Purchasers, to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the Effective Date.
(h) [Reserved].
(i) Changes in Corporate Structure. The Company shall not have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity (in each case, other than as permitted under
Section 10.2), at any time following the date of the most recent financial
statements referred to in Schedule 5.5 or delivered pursuant to Section 7.1(a)
or 7.1(b), as applicable.
-6-



--------------------------------------------------------------------------------



(j) [Reserved].
(k) Subsidiary Guaranties. Each Subsidiary of the Company listed on Schedule
4(n) shall have executed and delivered the Subsidiary Guaranty.
(l) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
Section 4.2 Conditions to Closings. Each Purchaser’s obligation to purchase and
pay for the Notes to be sold to such Purchaser at any applicable Closing on or
after the Effective Date is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at such Closing, of the following conditions:
(a) Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be correct on and as of the date of such
Closing.
(b) Performance; No Default. The Company shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by it prior to or at such Closing. Before and after
giving effect to the issue and sale of the Notes at such Closing (and the
application of the proceeds thereof as contemplated by Section 5.14), no Event
of Default shall have occurred and be continuing and no Change in Control shall
have occurred.
(c) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.2(a), 4.2(b) and 4.2(h) have been fulfilled.
(d) Purchase Permitted By Applicable Law, Etc. On the date of such Closing, the
purchase of Notes by each applicable Purchaser shall (i) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (ii) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (iii) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
(e) Sale of Other Notes. Contemporaneously with such Closing, the Company shall
sell to each other Purchaser and each other Purchaser shall purchase the Notes
to be purchased by it at such Closing as specified in the Purchaser Schedule or,
with respect to any issuance and sale of Additional Notes, the Supplement for
such Series of Additional Notes, as applicable.
-7-



--------------------------------------------------------------------------------



(f) Payment of Special Counsel Fees. Without limiting Section 15.1, the Company
shall have paid on or before such Closing the reasonable and documented
out-of-pocket fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.2(m)(ii) to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to such Closing.
(g) Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes to be issued at such Closing.
(h) Changes in Corporate Structure. The Company shall not have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity (in each case, other than as permitted under
Section 10.2), at any time following the date of the most recent financial
statements referred to in Schedule 5.5 or delivered pursuant to Section 7.1(a)
or 7.1(b), as applicable.
(i) Funding Instructions. At least one Business Day prior to the date of such
Closing, each Purchaser shall have received written instructions signed by a
Responsible Officer on letterhead of the Company specifying (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and (iii)
the account name and number into which the purchase price for the Notes to be
issued at such Closing is to be deposited.
(j) Rating. With respect to any Series A Closing, the Series A Notes to be
issued at such Series A Closing shall be rated “Baa3” (or its equivalent) or
higher by a Rating Agency.
(k) Reaffirmation of Subsidiary Guaranty. With respect to any Closing (other
than the First Series A Closing), each Subsidiary Guarantor shall have delivered
to each Purchaser a confirmation and reaffirmation of its obligations under the
Subsidiary Guaranty, in form and substance reasonably satisfactory to such
Purchaser.
(l) Secretary’s Certificate. With respect to any New Series Closing, each of the
Company and each Subsidiary Guarantor shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying (i) as to the resolutions attached thereto and other
corporate or similar organizational proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement (in the case of the
Company) and the Subsidiary Guaranty (in the case of such Subsidiary Guarantor)
and (ii) either (A) as to its respective organizational documents as then in
effect, certified (if applicable) by the Secretary of State in the applicable
jurisdiction of incorporation or formation, or (B) that its organizational
documents have not been amended, modified, revoked or rescinded since the date
such organizational documents were previously delivered to the Purchasers
pursuant to Section 4.1(d) or pursuant to this Section 4.2(l) in connection with
any prior Closing, except as detailed therein and attached thereto. In addition,
each of the Company and each Subsidiary Guarantor shall have delivered to such
Purchaser a certificate of good standing or existence dated as of a recent date
from the Secretary of State of its state of incorporation or formation and each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business
-8-



--------------------------------------------------------------------------------



requires such qualification, except to the extent that failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.
(m) Opinions of Counsel. With respect to any New Series Closing, such Purchaser
shall have received customary opinions in form and substance reasonably
satisfactory to such Purchaser, dated the date of such Closing (i) from Dechert
LLP, special counsel for the Company, covering matters with respect to the
Company and the Subsidiary Guarantors incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request (and the Company
hereby instructs its counsel to deliver such opinion to the Purchasers) and (ii)
from Akin Gump Strauss Hauer & Feld LLP, the Purchasers’ special counsel in
connection with such transactions, covering such other matters incident to such
transactions as such Purchaser may reasonably request.
(n) Completion of Issuance and Sale of Series A Notes. With respect to any
Additional Note Closing, an aggregate principal amount of not less than
$50,000,000 of Series A Notes shall have been issued on or prior to the date of
such Closing (it being understood that a Series of Additional Notes may be
issued simultaneously with such issuance of Series A Notes).
(o) Supplement for Additional Notes. With respect to any Additional Note
Closing, the Company and the Purchasers shall have entered into a Supplement to
this Agreement with respect to the Additional Notes to be issued at such
Closing; provided that the Company and the Purchasers shall cooperate in good
faith to enter into such Supplement as soon as practicable following the
Acceptance Day with respect to such Additional Notes.
(p) Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
Section 5.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser as of the Effective Date
and as of the date of each applicable Closing (or, if any such representations
and warranties expressly relate to an earlier date, then as of such earlier
date) that:
Section 5.1 Organization; Power and Authority. The Company is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, except where the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.
-9-



--------------------------------------------------------------------------------





Section 5.2 Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3 Disclosure. (a) This Agreement and the financial statements listed
in Schedule 5.5 and the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company (other than financial projections,
pro forma financial information and other forward-looking information referenced
in Section 5.3(b), information relating to third parties and general economic
information) prior to August 3, 2020 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement and such
documents, certificates or other writings and such financial statements
delivered to the Purchasers being referred to, collectively, as the “Disclosure
Documents”), taken as a whole (and after taking into account all updates thereto
and the same having been delivered to the Purchasers), do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents, since
December 31, 2019, there has been no change in the financial condition,
operations, business or properties of the Company or any Subsidiary except
changes that would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.
(b) All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that (i)
such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.
Section 5.4 Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4A (as such Schedule 5.4A may be updated by the Company for each
Closing pursuant to any Supplement executed and delivered in connection with
such Closing) contains (except as noted therein) complete and correct lists, as
of the date of the applicable Closing, of the Company’s Subsidiaries, showing,
as to each Subsidiary, the name thereof, the jurisdiction of its organization,
the percentage of shares of each class of its capital stock or similar equity
-10-



--------------------------------------------------------------------------------



interests outstanding owned by the Company and each other Subsidiary and whether
such Subsidiary is a Subsidiary Guarantor and the Company’s directors and senior
officers.
(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4A as being owned by the Company and its
Subsidiaries have been validly issued, and, to the extent applicable, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.
(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, except where the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact, except where the failure to do
so would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4A and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
Section 5.5 Financial Statements. The Company has delivered to each Purchaser
copies of the financial statements of the Company and its Subsidiaries listed on
Schedule 5.5 (as such Schedule 5.5 may be updated by the Company for each
Closing pursuant to any Supplement executed and delivered in connection with
such Closing). All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and lack of
footnotes); provided that with respect to all or any portion of such financial
statements that are financial projections, pro forma financial information and
other forward-looking information, the Company represents only that such
information was prepared in good faith based upon assumptions and, in the case
of financial projections and pro forma financial information, good faith
estimates, in each case, believed to be reasonable at the time made.
Section 5.6 Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any
-11-



--------------------------------------------------------------------------------



Lien in respect of any property of the Company or any Subsidiary under, any (A)
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease or
any other agreement or instrument to which the Company or any Subsidiary is
bound or by which the Company or any Subsidiary or any of their respective
properties may be bound or affected or (B) the corporate charter or by-laws of
the Company, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, in each
case, except where any of the foregoing (other than clause (i)(B) above),
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
Section 5.7 Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes, other than any filing required
under the Securities Exchange Act of 1934 or the rules or regulations
promulgated thereunder on Form 8-K, Form 10-Q or Form 10-K.
Section 5.8 Litigation; Observance of Agreements, Statutes and Orders. (a) There
are no actions, suits, investigations or proceedings pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b) Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 5.9 Taxes. The Company and its Subsidiaries have filed all federal and
state income and other material tax returns that are required to have been filed
in any jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.
Section 5.10 Title to Property. The Company and its Subsidiaries have good and
sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after such date
-12-



--------------------------------------------------------------------------------



(except as sold or otherwise disposed of as permitted by this Agreement), in
each case free and clear of Liens prohibited by this Agreement.
Section 5.11 Licenses, Permits, Etc. (a) The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
(b) To the knowledge of the Company, no product or service of the Company or any
of its Subsidiaries infringes any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned by any other Person, except for any such infringements that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.
(c) To the knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.
Section 5.12 Compliance with Employee Benefit Plans.
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.
(b) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities, except as would not reasonably be
expected to result in a Material Adverse Effect. The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.
-13-



--------------------------------------------------------------------------------



(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406(a) of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
(f) The Company and its Subsidiaries do not have any Non-U.S. Plans.
Section 5.13 Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any substantially similar debt
Securities for sale to, or solicited any offer to buy the Notes or any
substantially similar debt Securities from, or otherwise approached or
negotiated in respect thereof with, any Person other than the Purchasers and not
more than 25 other Institutional Investors, each of which has been offered the
Notes at a private sale for investment. Neither the Company nor anyone acting on
its behalf has taken, or will take, any action that would subject the issuance
or sale of the Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.
Section 5.14 Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder for the general corporate purposes
of the Company and its Subsidiaries, including to make investments and make
distributions permitted by this Agreement. No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Company and its
subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15 Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 (as such Schedule 5.15 may be updated by the Company for
each Closing pursuant to any Supplement executed and delivered in connection
with such Closing) sets forth a
-14-



--------------------------------------------------------------------------------



complete and correct list of all outstanding Indebtedness of the Company and its
Subsidiaries in an aggregate principal amount exceeding $10,000,000 as of August
3, 2020 (in the case of the Effective Date) and as of each Closing Day (as such
Schedule 5.15 may be updated by the Company for each Closing pursuant to any
Supplement executed and delivered in connection with such Closing) (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor and any Guaranty thereof), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of such Indebtedness . The Company is not in default in
the payment of any principal or interest on the Specified Credit Facility or any
other Material Indebtedness and, to the knowledge of the Company, no event or
condition exists with respect to the Specified Credit Facility or any other
Material Indebtedness that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause the Specified Credit
Facility or such other Material Indebtedness, as applicable, to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.
(b) [Reserved].
(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15 (as such
Schedule 5.15 may be updated by the Company from time to time pursuant to any
Supplement executed and delivered in connection with any Closing).
Section 5.16 Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified that
its name appears or may in the future appear on a State Sanctions List or (iii)
is a target of sanctions that have been imposed by the United Nations or the
European Union.
(b) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
(c) No part of the proceeds from the sale of the Notes hereunder:
(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
-15-



--------------------------------------------------------------------------------



(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.
(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.
Section 5.17 Environmental Matters. (a) Neither the Company nor any Subsidiary
has knowledge of or received written notice of any claim and no proceeding has
been instituted asserting any claim against the Company or any of its
Subsidiaries or with respect to any real property now or formerly owned, leased
or operated by any of them, alleging any damage to the environment or violation
of any Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.
(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would reasonably be expected to give rise to any claim, public or private, of
violation of or liability under Environmental Laws by the Company or any
Subsidiary, except, in each case, such as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(c) Neither the Company nor any Subsidiary has handled, stored, or disposed of
any Hazardous Materials on real properties now or formerly owned, leased or
operated by any of them in a manner which has violated any Environmental Law
that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.
(d) Neither the Company nor any Subsidiary has had a release of any Hazardous
Materials in a manner which has or would reasonably be expected to give rise to
liability under any Environmental Law that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 5.18 Investment Company Act. (a) The Company has elected to be regulated
as a “business development company” within the meaning of the Investment Company
Act and qualifies as a RIC.
(b) The business and other activities of the Company and its Subsidiaries,
including the execution and delivery of this Agreement, any Supplement hereto
and the Subsidiary Guaranty, the issuance of the Notes hereunder (or under any
Supplement), the application of the proceeds and repayment thereof by the
Company and the consummation of the transactions contemplated by this Agreement,
the Notes and the Subsidiary Guaranty do not result in a violation or breach in
any material respect of the provisions of the Investment Company Act or any
rules, regulations or orders issued by the SEC thereunder, in each case that are
applicable to the Company and its Subsidiaries.
-16-



--------------------------------------------------------------------------------



(c) The Company is in compliance in all respects with the Investment Policies,
except to the extent that the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect.
Section 5.19 Priority of Obligations. The payment obligations of the Company
under this Agreement and the Notes, and the payment obligations of any
Subsidiary Guarantor under the Subsidiary Guaranty, rank at least pari passu,
without preference or priority, with all other unsecured and unsubordinated
Indebtedness of the Company and such Subsidiary Guarantor, as applicable.
Section 6.REPRESENTATIONS OF THE PURCHASERS.
Section 6.1 Purchase for Investment. Each Purchaser severally represents that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
Section 6.2 Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
-17-



--------------------------------------------------------------------------------





(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f) the Source is a governmental plan; or
(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been heretofore identified to the Company in writing pursuant to this clause
(f); or
(h) the Source does not include assets of any employee benefit plan, other than
a plan that is not subject to ERISA or Section 4975 of the Code.
As used in this Section 6.2, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in section 3
of ERISA.
-18-



--------------------------------------------------------------------------------



Section 6.3 Investment Experience; Access to Information. Each Purchaser (a) is
an “accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act and an “Institutional Account” as defined in FINRA Rule
4512(c), (b) either alone or together with its representatives has such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of this investment and make an informed decision
to so invest, and has so evaluated the risks and merits of such investment, (c)
has the ability to bear the economic risks of this investment and can afford a
complete loss of such investment, (d) understands the terms of and risks
associated with the purchase of the Notes, including, without limitation, a lack
of liquidity, pricing availability and risks associated with the industry in
which the Company operates, (e) has had the opportunity to review (i) the
Disclosure Documents, (ii) the Annual Report on Form 10-K for the Company for
the fiscal year ended December 31, 2019 and (iii) such other disclosure
regarding the Company, its business, its management and its financial affairs
and condition as such Purchaser has determined to be necessary in connection
with the purchase of the Notes, and (f) has had an opportunity to ask such
questions and make such inquiries concerning the conditions of the offering of
the Notes, the Company, its business, the management and its financial affairs
and condition, and has had an opportunity to review the Company’s facilities, in
each case Purchaser has deemed appropriate in connection with such purchase and
to receive satisfactory answers to such questions and inquiries.
Section 6.4 Authorization. Each Purchaser has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by such
Purchaser, will constitute valid and legally binding obligations of such
Purchaser, enforceable in accordance with their terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies.
Section 6.5 Restricted Securities. Each Purchaser understands that the Notes
have not been, and will not be, registered under the Securities Act by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of each Purchaser’s representations as expressed herein.
Each Purchaser understands that the Notes are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, each Purchaser must hold the Notes indefinitely unless they are registered
with the SEC and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. Each Purchaser
acknowledges that the Company has no obligation to register or qualify the Notes
for resale. Each Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Notes, and on requirements relating to the Company which
are outside of such Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.
Section 6.6 No Public Market. Each Purchaser understands that no public market
now exists for the Notes, and that the Company has made no assurances that a
public market will ever exist for the Notes.
-19-



--------------------------------------------------------------------------------



Section 6.7 Legends. Each Purchaser understands that the Notes may be notated
with one or both of the following legends:
(a) “THE NOTE REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR UNLESS
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 IS AVAILABLE.”
(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Notes represented by the certificate, instrument or
book entry so legended.
Section 7.INFORMATION AS TO COMPANY.
Section 7.1 Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
(a) Quarterly Statements — within 60 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Quarterly Report on Form 10-Q (the “Form 10-Q”) with the SEC
regardless of whether the Company is subject to the filing requirements thereof
and (y) the date by which such financial statements are required to be delivered
under the Specified Credit Facility or the date on which such financial
statements are delivered under the Specified Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), duplicate copies of:
(i) a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such quarter, and
(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its consolidated subsidiaries, for such quarter and (in the
case of the consolidated statements of operations for the second and third
quarters) for the portion of the fiscal year ending with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally
(other than absence of footnotes and year-end adjustments), and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the Company and its consolidated subsidiaries being
reported on and their results of operations and cash flows, subject to changes
resulting from year-end adjustments;
(b) Annual Statements — within 105 days (or such shorter period as is the
earlier of (x) 15 days greater than the period applicable to the filing of the
Company’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC regardless
of whether the Company is subject to the filing requirements thereof and (y) the
date by which such financial statements are required to be
-20-



--------------------------------------------------------------------------------



delivered under the Specified Credit Facility or the date on which such
financial statements are delivered under the Specified Credit Facility if such
delivery occurs earlier than such required delivery date) after the end of each
fiscal year of the Company, duplicate copies of:
(i) a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such year, and
(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its consolidated subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” qualification or
similar exception as to the Company and without any explanatory paragraph or
paragraph of emphasis with respect to any going concern (other than as a result
of the impending maturity under any credit document of the Company, including
this Agreement and the Notes) and without any qualification or exception as to
the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
(c) SEC and Other Reports — promptly after their becoming available, one copy of
(i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary to its public Securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;
(d) Notice of Event of Default — promptly, and in any event within 5 Business
Days, after a Responsible Officer becoming aware of the existence of any Event
of Default or that any Person (other than a Purchaser or a holder of a Note
(except with respect to any claimed default of the type referred to in Section
11(a) or 11(b) provided by any single holder of a Note)) has given any notice or
taken any action with respect to a claimed default hereunder or that any Person
(other than a Purchaser or a holder of a Note) has given any notice or taken any
action with respect to a claimed default of the type referred to in Section
11(f), a written notice specifying the nature and period of existence thereof
and what action the Company is taking or proposes to take with respect thereto;
(e) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any
-21-



--------------------------------------------------------------------------------



Governmental Authority relating to any order, ruling, statute or other law or
regulation that would reasonably be expected to have a Material Adverse Effect;
(f) Resignation or Replacement of Auditors — within 10 days following the date
on which the Company’s auditors resign or the Company elects to change auditors,
as the case may be, notification thereof, together with such further information
as the Required Holders may request;
(g) Supplements — promptly, and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof;
(h) Employee Benefits Matters — promptly, and in any event within 5 days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
        (i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;
        (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;
        (iii) any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; or
        (iv) receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more Non-U.S. Plans;
and
(i) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by the Required Holders,
in each case to the extent reasonably available to the Company.
-22-



--------------------------------------------------------------------------------



Section 7.2 Officer’s Certificate. Each set of financial statements delivered to
a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer:
(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.6 during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;
(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any other condition or event that constitutes an Event of Default or, if any
such condition or event existed or exists (including any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto; and
(c) Subsidiary Guarantors – setting forth a statement of any changes to the list
of all Subsidiaries that are Subsidiary Guarantors since the most recent
statement delivered pursuant to this Section 7.2(c) and certifying that each
Subsidiary that is required to be a Subsidiary Guarantor pursuant to Section 9.7
is a Subsidiary Guarantor, in each case, as of the date of such certificate of
Senior Financial Officer.
Section 7.3 Visitation. The Company shall permit the representatives of each
holder of a Note:
(a) No Default — if no Event of Default then exists and is continuing, at the
expense of such holder and upon at least 10 Business Days’ prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld and so long as a Senior Financial Officer or his or her
delegee is present during such discussions) its independent public accountants,
and (with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices of the Company and each Subsidiary, all at
such reasonable
-23-



--------------------------------------------------------------------------------



times and as often as may be reasonably requested in writing; provided, that
such visitation rights set forth in this clause (a) may only be exercised once
per calendar year for all holders of the Notes collectively; and
(b) Default — if an Event of Default then exists and is continuing, at the
expense of the Company and upon at least 10 Business Days’ prior notice to the
Company, to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries so long as a Senior Financial Officer or his or her delegee
is present during such discussions), all at such reasonable times and as often
as may be reasonably requested.
Section 7.4 Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b) or
(c) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto:
(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
holder of a Note by e-mail at the e-mail address set forth in such holder’s
Purchaser Schedule or the relevant Supplement as communicated from time to time
in a separate writing delivered to the Company;
(b) the Company shall have timely filed such Form 10-Q or Form 10-K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC on EDGAR;
(c) the Company shall have timely filed any of the items referred to in Section
7.1(c) with the SEC on EDGAR;
provided however, that in no case shall access to such financial statements and
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that, in the case of
clauses (b) and (c) above, the Company shall have given each holder of a Note
written notice, which may be by e-mail or in accordance with Section 18, of such
posting or filing in connection with each delivery; provided further, that upon
request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.
Section 8.PAYMENT AND PREPAYMENT OF THE NOTES.
Section 8.1 Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.
-24-



--------------------------------------------------------------------------------



Section 8.2 Optional Prepayments with Make-Whole Amount. The Company may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 10 days and not more than 60
days prior to the date fixed for such prepayment unless the Company and the
Required Holders agree to another time period pursuant to Section 17. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.
Section 8.3 Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
Section 8.4 Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.
Section 8.5 Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.
Section 8.6 Make-Whole Amount.
The term “Make-Whole Amount” means, with respect to any Note, (i) for the period
beginning on the Effective Date and ending on November 3, 2024, an amount equal
to the
-25-



--------------------------------------------------------------------------------



excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal and (ii) after November 3, 2024, zero; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
-26-



--------------------------------------------------------------------------------



“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
Section 8.7 Payments Due on Non-Business Days. Anything in this Agreement or the
Notes to the contrary notwithstanding, (x) except as set forth in clause (y),
any payment of interest on any Note that is due on a date that is not a Business
Day shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on, any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
Section 8.8 Change in Control.
(a) Notice of Change in Control. The Company will, within fifteen Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (b) of this Section 8.8 and shall be accompanied by the
certificate described in subparagraph (e) of this Section 8.8.
(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.8 Proposed
Prepayment Date”). Such date shall be not less than 30 days and not more than 60
days after the date of such offer (if the Section 8.8 Proposed Prepayment Date
shall not be specified in such offer, the
-27-



--------------------------------------------------------------------------------



Section 8.8 Proposed Prepayment Date shall be the first Business Day after the
45th day after the date of such offer).
(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not later than 15 Business Days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.8 shall be deemed
to constitute rejection of such offer by such holder.
(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this Section
8.8 shall be at 100% of the principal amount of such Notes, together with
interest on such Notes accrued to, but excluding, the date of prepayment, but
without Make-Whole Amount or other premium.
(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.8 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.8 Proposed Prepayment Date;
(v) that the conditions of this Section 8.8 have been fulfilled; and (vi) in
reasonable detail, the nature and date of the Change in Control.
Section 9.Affirmative Covenants.
The Company covenants that during the Issuance Period and so long as any of the
Notes are outstanding:
Section 9.1 Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, the Company
will, and will cause its Subsidiaries to, conduct its business and other
activities in compliance with the applicable provisions of the Investment
Company Act (including, without limitation, Section 18(a)(1)(A) and any
applicable “asset coverage” maintenance requirement) and any applicable rules,
regulations or orders issued by the SEC thereunder, except where such failure to
comply would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
Section 9.2 Insurance. The Company will, and will cause each of its Subsidiaries
to, maintain insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including
-28-



--------------------------------------------------------------------------------



deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of externally
managed business development companies.
Section 9.3 Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries (other than Immaterial Subsidiaries) to, maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section 9.3 shall not prevent the Company or any
Subsidiary (other than any Immaterial Subsidiary) from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4 Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all federal and state income and other material tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if (i)
the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section 9.5 Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, have a Material Adverse Effect.
Section 9.6 Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and
-29-



--------------------------------------------------------------------------------



dispositions of assets and the Company will, and will cause each of its
Subsidiaries to, continue to maintain such system.
Section 9.7 Subsidiary Guarantors. (a)  The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time as a
borrower or co-borrower in respect of the Indebtedness under the Specified
Credit Facility or any other Material Indebtedness after the date hereof to
concurrently therewith:
(i) enter into an agreement in form and substance reasonably satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other Subsidiary Guarantors, of the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder (the “Subsidiary Guaranty”); and
(ii) deliver the following to each holder of a Note:
(A) an executed counterpart of the Subsidiary Guaranty or a joinder thereto;
(B) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and
5.7 of this Agreement (but with respect to such Subsidiary and the Subsidiary
Guaranty rather than the Company and the Notes and this Agreement);
(C) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of the Subsidiary
Guaranty and the performance by the Subsidiary of its obligations thereunder;
and
(D) upon request of the Required Holders, a customary opinion of counsel
reasonably satisfactory to the Required Holders covering such matters relating
to such Subsidiary and the Subsidiary Guaranty as the Required Holders may
reasonably request.
(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under the Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
the Specified Credit Facility or any other Material Indebtedness, then such
Subsidiary Guarantor has been
-30-



--------------------------------------------------------------------------------



released and discharged (or will be released and discharged concurrently with
the release of such Subsidiary Guarantor under the Subsidiary Guaranty) under
the Specified Credit Facility or such other Material Indebtedness, as
applicable, (ii) at the time of, and after giving effect to, such release and
discharge, no Event of Default shall be existing, (iii) no amount is then due
and payable under the Subsidiary Guaranty, (iv) if, solely as a result of (or in
order to induce any holder of such Indebtedness to agree to) such Subsidiary
Guarantor being released and discharged under the Specified Credit Facility or
such other Material Indebtedness, as applicable, any fee or other form of
consideration is given to any holder of Indebtedness under the Specified Credit
Facility or such other Material Indebtedness, as applicable (or any agent
therefor), for such release (which, for the avoidance of doubt, shall not
include any prepayment to any such holders of Indebtedness under the Specified
Credit Facility or such other Material Indebtedness, as applicable, in
connection with an asset sale or other disposition or any prepayment premium or
penalty or any other fee that was part of the Specified Credit Facility or such
other Material Indebtedness, as applicable, prior to such release or discharge),
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in clauses (i)
through (iii).
(c) Notwithstanding anything to the contrary herein, in no event shall an
Excluded Subsidiary be required to be a Subsidiary Guarantor.
Section 9.8 Status of BDC. The Company shall at all times maintain its status as
a “business development company” under the Investment Company Act and its status
as a RIC under the Code.
Section 9.9 Investment Policies. The Company shall at all times be in compliance
with its Investment Policies, except to the extent that the failure to so comply
would not reasonably be expected to result in a Material Adverse Effect.
Section 9.10 Rating Confirmation. The Company covenants and agrees that, at its
sole cost and expense, it shall cause to be maintained at all times a Rating
from at least one Rating Agency (but solely to the extent such a Rating is
reasonably available) that indicates that it will monitor the rating on an
ongoing basis. No later than September 30 of each year (beginning September 30,
2021) the Company further covenants and agrees it shall provide a notice to each
of the holders of the Notes sent in the manner provided in Section 18 with
respect to all then current Ratings (but solely to the extent such Ratings are
reasonably available), which shall include a Rating from at least one Rating
Agency, and which notice shall include a copy of all such Ratings (which may be
shared with the NAIC). Within ten (10) Business Days after a Responsible Officer
becomes aware of an adverse change in, or withdrawal of, a Rating, the Company
shall notify each holder of a Note in writing of such adverse change or
withdrawal.


Section 9.11 Most Favored Lender. (a) If at any time after the Effective Date,
the Specified Credit Facility shall include any restriction, event of default or
other provision (or any thereof shall be amended or otherwise modified) that
restricts or limits investments by the Company or dividends or distributions to
the shareholders of the Company and such restriction, event of default or
provision is not contained in this Agreement or would be more beneficial to
-31-



--------------------------------------------------------------------------------



the holders of Notes than any analogous restriction, event of default or
provision contained in this Agreement (any such restriction, event of default or
provision, an “Additional Covenant”), then the Company shall provide a Most
Favored Lender Notice to the holders of Notes. Thereupon, unless waived in
writing by the Required Holders within ten (10) Business Days of receipt of such
notice by the holders of the Notes, such Additional Covenant (including any
associated cure or grace period) shall be deemed automatically incorporated by
reference into this Agreement, mutatis mutandis, as if set forth fully herein,
without any further action required on the part of any Person, effective as of
the date after the Effective Date when such Additional Covenant became effective
under the Specified Credit Facility.  Thereafter, upon the request of any holder
of a Note, the Company shall enter into any additional agreement or amendment to
this Agreement reasonably requested by such holder evidencing any of the
foregoing. 
(b) Any Additional Covenant (including any associated cure period) incorporated
into this Agreement pursuant to this Section 9.11 (herein referred to as an
“Incorporated Covenant”) (i) shall be deemed automatically amended herein to
reflect any subsequent waivers, supplements, modifications or amendments made to
such Additional Covenant (including any associated cure or grace period) under
the Specified Credit Facility that contains the relevant Additional Covenant;
provided that if any Default or Event of Default then exists (including in
respect of such Incorporated Covenant) and the amendment of such Additional
Covenant would result in such Additional Covenant being less restrictive on the
Company, such Incorporated Covenant shall only be deemed automatically amended
at such time as no Default or Event of Default then exists and (ii) shall be
deemed automatically deleted from this Agreement at such time as such Additional
Covenant is deleted or otherwise removed from the Specified Credit Facility,
including if the Specified Credit Facility is terminated or otherwise no longer
in effect; provided that, if a Default or an Event of Default then exists
(including in respect of such Incorporated Covenant), such Incorporated Covenant
shall only be deemed automatically deleted from this Agreement at such time as
no Default or Event of Default then exists.  Upon the request of the Company,
the holders of Notes shall (at the Company’s sole cost and expense) enter into
any additional agreement or amendment to this Agreement requested by the Company
evidencing the waiver, supplement, modification or amendment or deletion of any
such Incorporated Covenant in accordance with the terms hereof.
(c) Notwithstanding anything to the contrary contained in this Section 9.11
requiring an Incorporated Covenant to be adopted after the Effective Date,
Sections 6.04 and 6.05 of the Specified Credit Facility (including any
associated cure or grace period) shall constitute Incorporated Covenants
pursuant to this Section 9.11 and are hereby deemed automatically incorporated
by reference into this Agreement, mutatis mutandis, as if set forth fully
herein, without any further action required on the part of any Person, in
accordance with Section 9.11(a) hereof.
Section 10.NEGATIVE COVENANTS.
The Company covenants that during the Issuance Period and so long as any of the
Notes are outstanding:
Section 10.1 Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions
-32-



--------------------------------------------------------------------------------



(including the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or any
Subsidiary), except:
(a) pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable at the time in a
comparable arm’s-length transaction with a Person not an Affiliate;
(b) transactions otherwise permitted by this Agreement (including pursuant to
any Incorporated Covenant);
(c) transactions with Affiliates that are set forth in Schedule 10.1;
(d) transactions with one or more Affiliates (including co-investments) as
permitted by any SEC exemptive order (as may be amended from time to time), any
no-action letter or as otherwise permitted by applicable law, rule or regulation
or SEC staff interpretations thereof or based on advice of counsel;
(e) transactions between or among, on the one hand, the Company and/or any of
its Subsidiaries, and, on the other hand, any SBIC Subsidiary or any “downstream
affiliate” (as such term is used under the rules promulgated under the
Investment Company Act) company of the Company and/or any Subsidiaries at prices
and on terms and conditions, taken as a whole, not materially less favorable to
the Company and/or such Subsidiaries than in good faith is believed could be
obtained on an arm’s-length basis from unrelated third parties,
(f) a transaction that has been approved by a majority of the independent
directors of the board of directors of the Company;
(g) any Investment that results in the creation of an Affiliate;
(h) any issuance, sale or grant of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of
employment arrangements, stock options, restricted stock awards or units and
stock ownership plans or other compensation, severance or retention awards or
plans approved by the board of directors of the Company or any Subsidiary;
(i) (i) any collective bargaining, employment, retention or severance agreement
or compensatory arrangement entered into by the Company or any of its direct or
indirect subsidiaries with their respective current or former officers,
directors, members of management, managers, employees, consultants or
independent contractors or those of the Company in the ordinary course of
business, (ii) any agreement pertaining to the repurchase of Equity Interests
pursuant to rights with current or former officers, directors, members of
management, managers, employees, consultants or independent contractors, and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option plan or arrangement, any health, disability or similar insurance plan
which covers current or former officers, directors, members of management,
managers, employees, consultants or independent contractors or any employment
contract or arrangement in the ordinary course of business;
-33-



--------------------------------------------------------------------------------



(j) customary compensation to Affiliates in connection with financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities and other transaction fees, which payments are approved by
the majority of the members of the board of directors (or similar governing
body) or a majority of the disinterested members of the board of directors of
the Company in good faith;
(k) transactions and payments required under the definitive agreement for any
acquisition or Investment permitted under this Agreement (to the extent any
seller, employee, officer or director of an acquired entity becomes an Affiliate
in connection with such transaction);
(l) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants and independent contractors of the Company and/or any of its direct
or indirect subsidiaries in the ordinary course of business;
(m) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the Company
and/or the applicable Subsidiary in the good faith determination of the board of
directors (or similar governing body) of the Company or the senior management
thereof or (ii) on terms at least as favorable as might reasonably be obtained
from a Person other than an Affiliate;
(n) the Company may issue and sell Equity Interests and debt to its Affiliates
(subject to the terms of any Incorporated Covenant); and
(o) the Investment Advisory Agreement and the Administration Agreement and any
transactions contemplated or permitted thereunder;
(p) the Company or any Subsidiary may sell, transfer or otherwise dispose of
Portfolio Investments, cash and Cash Equivalents to any Financing Subsidiary or
joint venture with a third-party (including, for clarity, as investments (debt
or equity) or capital contributions), in each case, in the ordinary course of
business and on an arm’s-length basis;
(q) transactions between or among the Obligors not involving any other
Affiliate; and
(r) Restricted Payments (as defined in the Specified Credit Facility as in
effect on the date hereof) permitted by any Incorporated Covenant.
Section 10.2 Merger, Consolidation, Fundamental Changes, Etc. The Company will
not, and will not permit any Subsidiary Guarantor to, consolidate with or merge
with any other Person or convey, transfer or lease all or substantially all of
its assets in a single transaction or series of transactions to any Person,
except:
(a) in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under
-34-



--------------------------------------------------------------------------------



the laws of the United States or any state thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
(b) in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; or (2) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that is organized and existing
under the laws of the United States or any state thereof (including the District
of Columbia) and, if such Subsidiary Guarantor is not such corporation or
limited liability company, (A) such corporation or limited liability company
shall have executed and delivered to each holder of Notes its assumption of the
due and punctual performance and observance of each covenant and condition of
the Subsidiary Guaranty of such Subsidiary Guarantor and (B) the Company shall
have caused to be delivered to each holder of Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
(c) the Equity Interests of any Subsidiary Guarantor may be sold, transferred or
otherwise disposed of to another Obligor;
(d) any Subsidiary Guarantor may be liquidated or dissolved; provided that in
connection with such liquidation or dissolution, any and all of the assets of
such Subsidiary Guarantor shall be distributed or otherwise transferred to an
Obligor;
(e) in the cases of clauses (a) and (b) above, each Subsidiary Guarantor under
the Subsidiary Guaranty that is outstanding at the time such transaction or each
transaction in such a series of transactions occurs reaffirms its obligations
under the Subsidiary Guaranty in writing at such time pursuant to documentation
that is reasonably acceptable to the Required Holders;
(f) in the case of clause (a) above, (x) at the time of the signing of the
purchase agreement for any such transaction, no Event of Default shall have
occurred and be continuing and (y) immediately before and immediately after
giving effect to such transaction or each transaction in any such series of
transactions, no Event of Default under Section 11(a), 11(b), 11(h), 11(i) or
11(j) shall have occurred and be continuing;
-35-



--------------------------------------------------------------------------------





(g) the Company or any Subsidiary Guarantor may sell, transfer or otherwise
dispose of Portfolio Investments, cash and Cash Equivalents to any Financing
Subsidiary or joint venture with a third-party (including, for clarity, as
investments (debt or equity) or capital contributions), in each case, upon fair
and reasonable terms no less favorable to the Company or such Subsidiary
Guarantor than would be obtainable in a comparable arm’s-length transaction with
a Person not an Affiliate; and
(h) the Company or any Subsidiary Guarantor may transfer assets to a Financing
Subsidiary for the sole purpose of facilitating the transfer of assets from one
Financing Subsidiary (or a Subsidiary that was a Financing Subsidiary
immediately prior to such disposition) to another Financing Subsidiary, directly
or indirectly through such Obligor.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from the Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.
Section 10.3 Line of Business. The Company will not and will not permit any
Subsidiary (other than any Immaterial Subsidiary) to engage in any business if,
as a result, the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Company’s most recent Form 10-K or other public filing, other
than (i) ancillary or support businesses; (ii) any business in or related to
private credit or that other business development companies enter into or are
engaged in; or (iii) as is otherwise in accordance with its Investment Policies.
Section 10.4 Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder or any affiliate of such holder to be in violation of, or
subject to sanctions under, any law or regulation applicable to such holder, or
(ii) is prohibited by or subject to sanctions under any U.S. Economic Sanctions
Laws.
Section 10.5 Liens. The Company will not and will not permit any Subsidiary to
directly or indirectly create, incur, assume or permit to exist (upon the
happening of a contingency or otherwise) any Lien on or with respect to any
property or asset (including any
-36-



--------------------------------------------------------------------------------



document or instrument in respect of goods or accounts receivable) of the
Company or any such Subsidiary, whether now owned or held or hereafter acquired,
or any income or profits therefrom, or assign or otherwise convey any right to
receive income or profits, except:
(a) any Lien on any property or asset of the Company or a Subsidiary existing on
the date of this Agreement and set forth in Schedule 10.5, provided that (i) no
such Lien shall extend to any other property or asset of the Company or any of
its Subsidiaries, and (ii) any such Lien shall secure only those obligations
which it secures on the date of this Agreement and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company in accordance with GAAP;
(c) Liens of clearing agencies, broker-dealers and similar Liens incurred in the
ordinary course of business, provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing;
(d) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmens’, storage, landlord, and repairmen’s Liens and other similar Liens
arising in the ordinary course of business and securing obligations (other than
Indebtedness for borrowed money) not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Company or any of its direct or indirect
subsidiaries in accordance with GAAP;
(e) Liens incurred or pledges or deposits made to secure obligations incurred in
the ordinary course of business under workers’ compensation laws, unemployment
insurance or other similar social security legislation (other than in respect of
employee benefit plans subject to ERISA) or to secure public or statutory
obligations;
(f) Liens securing the performance of, or payment in respect of, bids, insurance
premiums, deductibles or co-insured amounts, tenders, government or utility
contracts (other than for the repayment of borrowed money), surety, stay,
customs and appeal bonds and other obligations of a similar nature incurred in
the ordinary course of business;
(g) Liens arising out of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as such judgments or
awards do not constitute an Event of Default;
(h) customary rights of setoff, bankers’ liens, security interest, liens or
other like rights upon (i) deposits of cash in favor of banks or other
depository institutions in which such cash is maintained in the ordinary course
of business, (ii) cash and financial assets (including, for the avoidance of
doubt, Portfolio Investments) held in securities accounts in favor of banks and
other financial institutions with which such accounts are maintained in the
ordinary course of
-37-



--------------------------------------------------------------------------------



business and (iii) assets (including, for the avoidance of doubt, Portfolio
Investments) held by a custodian in favor of such custodian in the ordinary
course of business, in the case of each of clauses (i) through (iii) above
(other than with respect to Portfolio Investments), securing payment of fees,
indemnities, charges for returning items and other similar obligations;
(i) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions;
(j) zoning restrictions, easements, rights-of-way, encroachments, protrusions,
licenses, or other restrictions on, and other minor defects or irregularities
affecting, the use of any real estate (including leasehold title), in each case
which do not interfere with or affect in any material respect the ordinary
course conduct of the business of the Company and its Subsidiaries;
(k) purchase money Liens on specific equipment and fixtures provided that (i)
such Liens only attach to such equipment and fixtures and (ii) the Indebtedness
secured thereby does not exceed the lesser of the cost and the fair market value
of such equipment and fixtures at the time of the acquisition thereof;
(l) deposits of money securing leases to which the Company or any Subsidiary is
a party as lessee made in the ordinary course of business;
(m) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate not prohibited hereunder, (ii) landlord lien
permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or (iv)
subordination of the interest of the lessee or sub-lessee under such lease to
any restriction or encumbrance referred to in the preceding clause (iii);
(n) Liens (i) solely on any cash earnest money deposits made by the Company
and/or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted by this Agreement or
(ii) consisting of an agreement to dispose of any property;
(o) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and/or any
Subsidiary;
(p) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company and its Subsidiaries or (ii) secure any Indebtedness;
(q) Liens on Securities that are the subject of repurchase agreements
constituting Investments arising out of such repurchase transaction;
(r) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business or (ii) by operation of law under Article 2 of the UCC (or
similar law of any jurisdiction);
-38-



--------------------------------------------------------------------------------



(s) Liens in favor of any Obligor;
(t) Liens securing obligations under Swap Contracts entered into in the ordinary
course of the Company’s business for financial planning and not for speculative
purposes;
(u) (i) Liens on Equity Interests of joint ventures or non-Obligors securing
capital contributions to, or obligations of, such Persons and (ii) customary
rights of first refusal and tag, drag and similar rights in joint venture
agreements and agreements with respect to non-Obligors;
(v) Liens on assets owned by Financing Subsidiaries;
(w) any encumbrance or restriction assumed in connection with an acquisition of
the property or Equity Interests of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;
(x) [Reserved];
(y) Liens on Equity Interests in any SBIC Subsidiary created in favor of the SBA
or its designee;
(z) Liens on Equity Interests in any Structured Subsidiary in favor of and
required by any lender providing third-party financing to such Structured
Subsidiary;
(aa) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement (to the extent that the acquisition
or disposition with respect thereto is otherwise permitted hereunder);
(bb) Liens securing collateral posted as margin to secure obligations under any
Indebtedness so long as, after giving pro forma effect to such Liens, the
Company is in compliance with Section 10.6;
(cc) Liens on Special Equity Interests included in the Investments of the
Company or any of its subsidiaries but only to the extent securing obligations
in the manner provided in the definition of “Special Equity Interests”;
(dd) Liens on assets securing Indebtedness so long as, immediately after giving
pro forma effect to the initial grant of such Liens, the Company is in
compliance with Section 10.6; and
(ee) Liens on assets securing other obligations in an aggregate principal amount
at any time outstanding not to exceed $5,000,000.
-39-



--------------------------------------------------------------------------------



Section 10.6 Certain Financial Covenants.
(a) Minimum Net Worth. The Company will not permit the Obligors’ Net Worth at
the last day of any fiscal quarter of the Company to be less than $222,900,000
plus 50% of the aggregate net proceeds of all sales of Equity Interests of the
Company on or after the Effective Date.
(b) Net Debt to Equity Ratio. The Company will not permit the Net Debt to Equity
Ratio as of the last day of any fiscal quarter of the Company to be greater than
2.0 to 1.0.
(c) Asset Coverage Ratio. The Company will not permit the Asset Coverage Ratio
as of the date of (i) the incurrence of any Indebtedness for borrowed money or
(ii) the making of any cash dividend to shareholders, to be less than the
Investment Company Act Asset Coverage, in each case, immediately after giving
pro forma effect to such incurrence or dividend, as applicable.
(d) Cure Right. If, (i) as of the date of delivery of an Officer’s Certificate
pursuant to Section 7.2(a) demonstrating that a Financial Covenant Default for
the fiscal quarter then most recently ended has occurred, the Company delivers
to the holders of the Notes a notice of the Company’s intent to exercise its
Cure Right pursuant to this Section 10.6(d) and (ii) within 30 days of such date
the Company presents the Required Holders with a reasonably feasible plan for
the Company to offer or sell Equity Interests (other than Disqualified Equity
Interests) or purchase or sell one or more assets as otherwise permitted by this
Agreement (the “Cure Right”), the proceeds of such offer or sale or the receipt
of any asset shall be deemed received immediately prior to such Financial
Covenant Default and used immediately prior to such Financial Covenant Default
as specified in such plan (for the avoidance of doubt, if any principal of the
Notes is paid down at par in accordance with such plan, no prepayment penalty or
Make-Whole Amount shall be due or owing in respect of such prepayment) to enable
such Financial Covenant Default to be cured (x) with respect to a Financial
Covenant Default for failure to comply with Section 10.6(a), within ninety (90)
calendar days after the delivery of such plan, or (y) with respect to a
Financial Covenant Default for failure to comply with Section 10.6(b), within
one hundred fifty (150) calendar days after the delivery of such plan, then,
once such plan is delivered to the holders of the Notes, the Company shall be
deemed to have complied with the relevant covenant under Section 10.6 that gave
rise to such Financial Covenant Default as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable Financial Covenant Default that had occurred shall
be deemed cured for the purposes of this Agreement; provided that, if the
transaction specified in such plan is not consummated within such 90-day period
or 150-day period, as applicable, it shall constitute an immediate Event of
Default effective as of the date on which the Financial Covenant Default
originally occurred. Notwithstanding anything herein to the contrary, (x) no
more than three (3) Cure Rights may be exercised during the term of this
Agreement, (y) the Cure Right shall not be exercised in any two (2) consecutive
fiscal quarters and (z) in each consecutive four (4) fiscal quarter period there
will be at least two (2) fiscal quarters in which the Cure Right has not been
exercised.
The holders of the Notes agree that from and after their receipt of notice from
the Company of its intent to exercise the Cure Right in respect of any Financial
Covenant Default in accordance with this Section 10.6(d), no holder of the Notes
shall impose any Default Rate of interest, accelerate its Notes, or exercise any
of its rights or remedies pursuant to Section 12
-40-



--------------------------------------------------------------------------------



solely on the basis of the occurrence and continuance of such Financial Covenant
Default during the period from the date of delivery of such notice and until the
date that is 90 days or 150 days, as applicable, after the date on which the
Company delivers its plan to cure such Financial Covenant Default as provided
above.
Section 11.EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or
(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c) subject to Section 10.6(d), the Company defaults in the performance of or
compliance with any term contained in Section 10.6(a) or (b) as of the last day
of any fiscal quarter; or
(d) the Company defaults in the performance of or compliance with any term
contained in Section 10.6(c); or
(e) the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with (i) any term contained in Section 10 (other than those referred
to in Sections 11(c) and (d)) or any Incorporated Covenant and such default is
not remedied within 10 Business Days after the earlier of (A) a Responsible
Officer obtaining actual knowledge of such default and (B) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(e)); or (ii) any other term contained herein (other than those
referred to in clause (i) of this Section 11(e) or Sections 11(a), (b), (c) and
(d)) or in the Subsidiary Guaranty and such default is not remedied within 30
days after the earlier of (A) a Responsible Officer obtaining actual knowledge
of such default and (B) the Company receiving written notice of such default
from any holder of a Note (any such written notice to be identified as a “notice
of default” and to refer specifically to this Section 11(e)); or
(f) (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any Supplement or
in any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made, or (ii) any representation or warranty made in writing by or on
behalf of any Subsidiary Guarantor or by any officer of such Subsidiary
Guarantor in the Subsidiary Guaranty or in any writing furnished in connection
with the Subsidiary Guaranty proves to have been false or incorrect in any
material respect on the date as of which made; or
-41-



--------------------------------------------------------------------------------



(g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for borrowed money that is
outstanding in an aggregate principal amount of at least the greater of (x)
$50,000,000 (or its equivalent in the relevant currency of payment) and (y) the
corresponding threshold in the Specified Credit Facility beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness for borrowed money in an aggregate outstanding principal amount of
at least the greater of (x) $50,000,000 (or its equivalent in the relevant
currency of payment) and (y) the corresponding threshold in the Specified Credit
Facility or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has been accelerated and has become, or has been declared, due
and payable before its stated maturity or before its regularly scheduled dates
of payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
such Indebtedness to convert such Indebtedness into equity interests), the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
for borrowed money before its regular maturity or before its regularly scheduled
dates of payment in an aggregate outstanding principal amount of at least the
greater of (x) $50,000,000 (or its equivalent in the relevant currency of
payment) and (y) the corresponding threshold in the Specified Credit Facility;
provided that this clause (g) shall not apply to (1) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, the net cash proceeds of which are used to
repay such Indebtedness within thirty (30) days after such sale or transfer; or
(2) convertible debt that becomes due as a result of a conversion or redemption
event, other than as a result of an “event of default” (as defined in the
documents governing such convertible debt); or
(h) the Company or any Subsidiary (other than any Immaterial Subsidiary) (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors, (iv)
consents to the appointment of a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, (v) is adjudicated as insolvent or to be liquidated, or (vi)
takes corporate action for the purpose of any of the foregoing; or
(i) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Subsidiary (other than
any Immaterial Subsidiary), a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Subsidiaries (other than any Immaterial Subsidiary), or any such petition shall
be filed against the Company or any Subsidiary Guarantor and such petition shall
not be dismissed within 60 days; or
-42-



--------------------------------------------------------------------------------



(j) any event occurs with respect to the Company or any Subsidiary (other than
any Immaterial Subsidiary) which under the laws of any jurisdiction is analogous
to any of the events described in Section 11(h) or Section 11(i), provided that
the applicable grace period, if any, which shall apply shall be the one
applicable to the relevant proceeding which most closely corresponds to the
proceeding described in Section 11(h) or Section 11(i); or
(k) one or more final judgments or orders for the payment of money aggregating
in excess of the greater of (x) $50,000,000 (or its equivalent in the relevant
currency of payment) and (y) the corresponding threshold in the Specified Credit
Facility (to the extent not covered by independent third-party insurance or by
an enforceable indemnity) are rendered against one or more of the Company and
its Subsidiaries (other than Immaterial Subsidiaries) and which judgments are
not, within 60 days after entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within 60 days after the expiration of such stay;
or
(l) (i) the Subsidiary Guaranty shall cease to be in full force and effect in
any material respect, (ii) any Subsidiary Guarantor or any Person acting on
behalf of any Subsidiary Guarantor shall contest in any manner the validity,
binding nature or enforceability of the Subsidiary Guaranty, or (iii) the
obligations of any Subsidiary Guarantor under the Subsidiary Guaranty are not or
cease to be legal, valid, binding and enforceable in accordance with the terms
of the Subsidiary Guaranty, except in the cases of clauses (i) and (ii) above as
otherwise permitted by Section 9.7(b) or (c);
(m) the Company or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee, to the extent such recourse would reasonably be
expected to have a Material Adverse Effect;
(n) any SBIC Subsidiary shall become the subject of an enforcement action and be
transferred into liquidation status by the SBA, to the extent such transfer
would reasonably be expected to have a Material Adverse Effect;
(o) the Investment Advisor shall cease to be the investment advisor of the
Company; or
(p) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of section
4001(a)(18) of ERISA) under one or more Plans, determined in accordance with
Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or
-43-



--------------------------------------------------------------------------------



IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (vi) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, (vii) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder, (viii) the Company or any Subsidiary fails to administer
or maintain a Non-U.S. Plan in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations or court orders or any Non-U.S.
Plan is involuntarily terminated or wound up, or (ix) the Company or any
Subsidiary becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any such
event or events described in clauses (i) through (ix) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA.
Section 12.REMEDIES ON DEFAULT, ETC.
Section 12.1 Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(h), (i) or (j) (other than an Event of Default
described in clause (i) of Section 11(h) or described in clause (vi) of Section
11(h) by virtue of the fact that such clause encompasses clause (i) of Section
11(h)) has occurred, all the Notes then outstanding shall automatically become
immediately due and payable.
(b) If any other Event of Default has occurred and is continuing, the
Super-Majority Holders may at any time at their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
Section 12.2 Holder Action. Each Purchaser and each holder of a Note agrees that
it shall not take or institute any actions or proceedings, judicial or
otherwise, for any right or
-44-



--------------------------------------------------------------------------------



remedy against the Company or any Subsidiary Guarantor or any other obligor
under this Agreement, the Subsidiary Guaranty or any of the Notes (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
property of any Obligor, except as provided in Section 12.1(a) and Section
12.1(c), without the prior written consent of the Super-Majority Holders. The
provisions of this Section 12.2 are for the sole benefit of the holders of the
Notes and shall not afford any right to, or constitute a defense available to,
the Obligors.
Section 12.3 Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
Sectin 12.4 No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, the Subsidiary Guaranty or any Note upon any holder of any Note
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay on demand such further amount as shall be sufficient to cover
all costs and expenses of such holders incurred in any enforcement or collection
under this Section 12, including documented out-of-pocket costs and expenses of
one special outside counsel for all of the holders of the Notes, taken as a
whole (and, if reasonably required by the Required Holders, one local counsel in
each applicable jurisdiction for all such holders, taken as a whole)
collectively incurred in connection with any such enforcement or collection.
Section 13.REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
Section 13.1 Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such
-45-



--------------------------------------------------------------------------------



beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement. Prior to
due presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes. For
the avoidance of doubt, the language in this Section 13.1 is intended to cause
the Notes to be issued in “registered form” as defined in Sections 163(f),
871(h)(2) and 881(c)(2) of the Code and Sections 5f.103-1(c) and 1.871-14(c) of
the U.S. Treasury Regulations, and such language shall be interpreted and
applied consistently therewith.
Section 13.2 Transfer and Exchange of Notes.
(a) Subject to clause (b) below, any registered holder of a Note or a Purchaser
(an “Assigning Party”) may assign to one or more assignees (other than a
Competitor) (an “Assignee”) all or a portion of its rights and obligations under
its Note and/or under this Agreement.
(b) Any such assignment or transfer shall be subject to the following
conditions: (i) the Assigning Party shall deliver to the Company a written
instrument of transfer duly executed by the Assigning Party or such Assigning
Party’s attorney duly authorized in writing and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof; (ii) the Assignee shall have made the representations set forth
in Section 6 to the Company; (iii) an exemption from registration of the Notes
under the Securities Act is available; and (iv) if requested by the Company, the
Assigning Party shall have delivered to the Company such certifications or other
evidence to determine that such assignment or transfer is being made in
compliance with the Securities Act and applicable state securities laws, in each
case at the sole expense of the Assigning Party.
(c) Upon satisfaction of the conditions set forth in clause (b) above and
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange within 10 Business Days thereafter, the Company shall
execute and deliver, at the Company’s expense (except as provided below), one or
more new Notes of the same tranche (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1(a) or Schedule 1(b) or attached to the relevant Supplement, as
applicable. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or other similar
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note of each such holder may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of
-46-



--------------------------------------------------------------------------------



its nominee), shall be deemed to have made the representations set forth in
Section 6.2. Notwithstanding any other provision hereof, if such transferee, in
connection with such giving of the representation set forth in Section 6.2,
makes disclosure under Section 6.2(b) or (e), then no transfer of Notes shall be
effective without the consent of the Company, which consent, as to these
matters, shall not be withheld if the Company reasonably determines that it is
able to conclude that the transfer of the Notes to the transferee would not
constitute a transaction that is subject to the prohibitions of Section 406(a)
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975(c)(1)(A)-(D) of the Code.
Section 13.3 Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in Section
18(iii)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation in the form of
a lost note affidavit), and
(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $500,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b) in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note, dated and bearing interest from the
date to which interest shall have been paid on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
Section 14.PAYMENTS ON NOTES.
Section 14.1 Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of the Company in
such jurisdiction. The Company (or its agent or sub-agent) may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company, the principal office of the Company’s agent or sub-agent in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2 Payment by Wire Transfer. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company (or its agent or
sub-agent) will pay all sums becoming due on such Note for principal, Make-Whole
Amount, if any, interest and all other amounts becoming due hereunder by the
method and at the address specified for such purpose below such Purchaser’s name
in the Purchaser Schedule or, if applicable, any Supplement, or by such other
method or at such other address as such Purchaser shall have from time to time
specified to the
-47-



--------------------------------------------------------------------------------



Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.
Section 14.3 Taxes.
(a) Any and all payments hereunder and under the Notes shall be made by the
Company without setoff, offset, deduction, withholding or counterclaim, and free
and clear of all Taxes, except as required by applicable law. If any withholding
or deduction from any payment made by or on account of the Company hereunder or
under any Note is required in respect of any Taxes pursuant to any applicable
law, then the Company will (x) pay directly to the relevant authority the full
amount required to be so withheld or deducted, (y) promptly forward to the
holders an official receipt or other documentation reasonably satisfactory to
the holders evidencing such payment to such authority and (z) if such Tax is an
Indemnified Tax, increase the amount payable to the applicable holder by such
additional amount as is necessary to ensure that the net amount actually
received by each holder after such withholding or deduction has been made
(including such withholdings and deductions on additional sums payable under
this Section 14.3(a)) will equal the full amount such holder, as applicable,
would have received had no such withholding or deduction for Indemnified Taxes
been made.
(b) The Company shall indemnify any holder, within 10 Business Days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 14.3(b)) payable or paid by such holder or required to be withheld or
deducted from a payment to such holder and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by or on behalf of a holder, shall be conclusive absent manifest error.
(c) Any holder that is entitled to an exemption from or reduction of withholding
tax with respect to payments made under this Agreement or any Note shall deliver
to the Company, at the time or times reasonably requested by the Company, such
properly completed and executed documentation reasonably requested by the
Company as will permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any holder, if reasonably requested by
the Company, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Company as will enable the Company to determine
-48-



--------------------------------------------------------------------------------



whether or not such holder is subject to backup withholding or information
reporting requirements (including FATCA). Notwithstanding anything to the
contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (i) and (ii) of this Section 14.3(c)) shall not be required if in the
holder’s reasonable judgment such completion, execution or submission would
subject such holder to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such holder. Without
limiting the generality of the foregoing, (i) any holder that is a United States
Person shall deliver to the Company on or before the date on which such holder
obtains a Note (and from time to time thereafter upon the reasonable request of
the Company), executed copies of IRS Form W-9 certifying that such holder is
exempt from U.S. federal backup withholding tax, and (ii) any holder that is a
not United States Person shall deliver to the Company on or before the date on
which such holder obtains a Note (and from time to time thereafter upon the
reasonable request of the Company), executed copies of (A) the applicable IRS
Form W-8 and (B) any other documentation prescribed by applicable law as a basis
for claiming exemption (if any) from or a reduction (if any) in U.S. federal
withholding tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Company to determine the
withholding or deduction required to be made.
(d) If a payment made to a holder under this Agreement or any Note would be
subject to U.S. federal withholding tax imposed by FATCA if such holder were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
holder shall deliver to the Company at the time or times prescribed by law and
at such time or times reasonably requested by the Company such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company as may be necessary for the Company to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount, if any, to deduct
and withhold from such payment. For purposes of this Section 14.3(d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each holder agrees that if any form or certification it previously delivered
under Section 14.3(c) or this Section 14.3(d) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company in writing of its legal inability to do so.
(e) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 14.3 (including by the payment of additional amounts
pursuant to this Section 14.3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 14.3 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 14.3(e) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
14.3(e), in no event will the indemnified party be required to pay any amount to
an indemnifying party pursuant to this Section 14.3(e) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party
-49-



--------------------------------------------------------------------------------



would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 14.3(e) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(f) Each party’s obligations under this Section 14.3 shall survive any
assignment of rights by, or the replacement of, a holder, the termination of
this Agreement and the repayment, satisfaction or discharge of all obligations
under this Agreement and the Notes.
Section 15.EXPENSES, ETC.
Section 15.1 Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all reasonable and documented
out-of-pocket costs and expenses (but limited, in the case of attorneys’ fees
and expenses, to the reasonable and documented out-of-pocket attorneys’ fees of
one special counsel for, collectively, the Purchasers and each other holder of a
Note, taken as a whole, and, if reasonably required by the Required Holders, one
local counsel in each applicable jurisdiction for all such holders, taken as a
whole) incurred by the Purchasers and each other holder of a Note in connection
with such transactions and in connection with any amendments, waivers or
consents under or in respect of this Agreement, the Subsidiary Guaranty or the
Notes (whether or not such amendment, waiver or consent becomes effective),
including: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Subsidiary Guaranty or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Subsidiary Guaranty or the Notes, or by reason of being
a holder of any Note and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes and the Subsidiary
Guaranty and (c) the costs and expenses incurred in connection with the initial
filing of this Agreement and all related documents and financial information
with the SVO. If required by the NAIC, the Company shall obtain and maintain at
its own cost and expense a Legal Entity Identifier (LEI). For the avoidance of
doubt, this Section 15.1 shall not apply to any taxes other than taxes that
arise from non-tax claims.
The Company will pay, and will save each Purchaser and each other holder of a
Note harmless from, (i) all claims in respect of any fees, costs or expenses, if
any, of brokers and finders (other than those, if any, retained by a Purchaser
or other holder in connection with its purchase of the Notes), and (ii) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(but limited, in the case of attorneys’ fees and expenses, to the reasonable and
documented out-of-pocket attorneys’ fees of one special counsel for,
collectively, the Purchasers and each other holder of a Note, taken as a whole,
and, if reasonably required by the Required Holders, one local counsel in each
applicable jurisdiction for all such Purchasers and holders, taken as a whole)
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company, in each
case, other than any such judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorneys’ fees and expenses)
or obligation that resulted from (x) the bad faith, gross negligence or willful
misconduct by such Purchaser or such holder of a Note as determined in a final
non-appealable judgment from a court of
-50-



--------------------------------------------------------------------------------



competent jurisdiction or (y) a claim between any Purchaser or holder of a Note,
on the one hand, and any other Purchaser or holder of a Note, on the other hand
(other than claims arising out of any act or omission by the Company and/or its
Affiliates). Notwithstanding anything to the contrary, no party hereto shall be
liable to any other party hereto for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of the transactions contemplated hereunder or
under the Subsidiary Guaranty, any Supplement or any Note.
Section 15.2 Certain Taxes. The Company agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or the Subsidiary Guaranty or the
execution and delivery (but not the transfer) or the enforcement of any of the
Notes in the United States or any other jurisdiction where the Company or any
Subsidiary Guarantor has assets or of any amendment of, or waiver or consent
under or with respect to, this Agreement (including any Supplement) or the
Subsidiary Guaranty or of any of the Notes, and to pay any value added tax due
and payable in respect of reimbursement of costs and expenses by the Company
pursuant to this Section 15, and will save each holder of a Note to the extent
permitted by applicable law harmless against any loss or liability resulting
from nonpayment or delay in payment of any such tax or fee required to be paid
by the Company hereunder.
Section 15.3 Survival. The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement, the Subsidiary
Guaranty or the Notes, and the termination of this Agreement.
Section 16.SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser of any Note or portion thereof
or interest therein and the payment of any Note, and may be relied upon by any
subsequent holder of a Note, regardless of any investigation made at any time by
or on behalf of such Purchaser or any other holder of a Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or any Supplement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement, each Supplement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
Section 17.AMENDMENT AND WAIVER.
Section 17.1 Requirements. This Agreement (including any Supplement) and the
Notes may be amended, and the observance of any term hereof or of the Notes may
be waived (either retroactively or prospectively), only with the written consent
of the Company and the Required Holders, except that:
-51-



--------------------------------------------------------------------------------



(a) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 6 or
21 hereof or the corresponding provision of any Supplement, or any defined term
(as it is used in any such Section or such corresponding provision of any
Supplement), will be effective as to any Purchaser unless consented to by such
Purchaser in writing,
(b) no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note directly affected thereby at the time outstanding,
(i) subject to Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of (x) interest on the
Notes or (y) the Make-Whole Amount, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any
amendment or waiver, or (iii) amend any of Sections 8 (except as set forth in
the second sentence of Section 8.2 (or such corresponding provision of any
Supplement) and Section 17.1(c)), Section 11(a), Section 11(b), Section 12,
Section 17 or Section 20; and
(c) Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.
(d) Notwithstanding anything to the contrary contained herein, the Company may
enter into any Supplement providing for the issuance of one or more Additional
Notes consistent with, and in compliance with, Sections 2.2 and 4.2 hereof
without obtaining the consent of any holder of any other Notes.
Section 17.2 Solicitation of Holders of Notes.
(a) Solicitation. The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes or the Subsidiary Guaranty. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to this Section 17 or the Subsidiary Guaranty to each
holder of a Note promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.
(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof, any
Supplement or of the Subsidiary Guaranty or any Note unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each holder of a Note even
if such holder did not consent to such waiver or amendment.
-52-



--------------------------------------------------------------------------------





(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or the Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates (either pursuant to a
waiver under Section 17.1(c) or subsequent to Section 8.5 having been amended
pursuant to Section 17.1(c)), in each case in connection with such consent,
shall be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
Section 17.3 Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or the Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or the Subsidiary Guaranty shall operate
as a waiver of any rights of any holder of such Note.
Section 17.4 Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in the
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
Section 18.NOTICES.
Except to the extent otherwise provided in Sections 2.2(c), 2.2(d) and 7.4, all
notices and communications provided for hereunder shall be in writing and sent
(a) by telecopy if the sender on the same day sends a confirming copy of such
notice by an internationally recognized overnight delivery service (charges
prepaid), or (b) by registered or certified mail with return receipt requested
(postage prepaid), (c) by an internationally recognized overnight delivery
service (charges prepaid), or (d) by e-mail, provided, that, in the case of this
clause (d), upon written request of any holder to receive paper copies of such
notices or communications, the Company will promptly deliver such paper copies
to such holder. Any such notice must be sent:
(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule or, if
applicable, any
-53-



--------------------------------------------------------------------------------



Supplement, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,
(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Thomas Moses, or at such other address or
to the attention of such other Person as the Company shall have specified to the
holder of each Note in writing, in each case, with a copy (which shall not
constitute notice) to: Dechert LLP, 1095 Avenue of the Americas, New York, New
York 10036, Attn: Jay Alicandri, Fax: (212) 698-3599, Email:
jay.alicandri@dechert.com.
Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary contained herein, any notice to be
given by the Company (other than an Officer’s Certificate) may be delivered by
an agent or sub-agent of the Company.
Section 19.REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the applicable Closing (except the Notes themselves), and
(c) financial statements, certificates and other information previously or
hereafter furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, electronic, digital, or other similar process and
such Purchaser may destroy any original document so reproduced. The Company
agrees and stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Company or any holder of Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.
Section 20.CONFIDENTIAL INFORMATION.
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was adequately
identified when received by such Purchaser as being confidential information of
the Company or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser
prior to the time of such disclosure, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or any Person acting on such
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in
-54-



--------------------------------------------------------------------------------



accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or the Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or other holder of a
Note is required to agree to a confidentiality undertaking (whether a secure
website, a secure virtual workspace or otherwise) which is different from this
Section 20, this Section 20 shall not be amended thereby and, as between such
Purchaser or such other holder and the Company, this Section 20 shall supersede
any such other confidentiality undertaking.
Section 21.SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder or under any Supplement, by prior written notice to the Company, which
notice shall be signed by both such Purchaser and such Substitute Purchaser,
shall contain such Substitute Purchaser’s agreement to be bound by this
Agreement and shall contain a confirmation by such Substitute Purchaser of the
accuracy with respect to it of the representations set forth in Section 6. Upon
receipt of such notice, any reference to such Purchaser in this Agreement (other
than in this Section 21) or any applicable Supplement, shall be deemed to refer
to such Substitute Purchaser in lieu of such original
-55-



--------------------------------------------------------------------------------



Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21) or any applicable Supplement, shall no longer be deemed to refer to
such Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
Section 22.MISCELLANEOUS.
Section 22.1 Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) permitted hereby, whether so expressed or not,
except that, subject to Section 10.2, the Company may not assign or otherwise
transfer any of its rights or obligations hereunder or under the Notes without
the prior written consent of each holder. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
Section 22.2 Accounting Terms.  (a) All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP. For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
(b) If, at any time, either the Company or the Required Holders shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then the
parties shall negotiate in good faith to amend such provision to preserve the
original intent thereof in light of such change in GAAP; provided that until so
amended, such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.
Section 22.3 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
-56-



--------------------------------------------------------------------------------



Section 22.4 Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
Section 22.5 Counterparts; Electronic Contracting. This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto. The parties agree to electronic
contracting and signatures with respect to this Agreement.  Delivery of an
electronic signature to, or a signed copy of, this Agreement or any Supplement
by facsimile, email or other electronic transmission shall be fully binding on
the parties to the same extent as the delivery of the signed originals and shall
be admissible into evidence for all purposes.  The words “execution,” “execute”,
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Company, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
Section 22.6 Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New
-57-



--------------------------------------------------------------------------------



York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.
Section 22.7 Jurisdiction and Process; Waiver of Jury Trial. (a) The Company and
each Purchaser irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company and each Purchaser irrevocably waive and agree not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.
(b) The Company and each Purchaser agrees, to the fullest extent permitted by
applicable law, that a final judgment in any suit, action or proceeding of the
nature referred to in Section 22.7(a) brought in any such court shall be
conclusive and binding upon it subject to rights of appeal, as the case may be,
and may be enforced in the courts of the United States of America or the State
of New York (or any other courts to the jurisdiction of which it or any of its
assets is or may be subject) by a suit upon such judgment.
(c) The Company and each Purchaser consents to process being served by or on
behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.7(a) by mailing a copy thereof by registered,
certified, priority or express mail (or any substantially similar form of mail),
postage prepaid, return receipt or delivery confirmation requested, to it at its
address specified in Section 18 or at such other address of which such holder
shall then have been notified pursuant to said Section. The Company and each
Purchaser agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *
-58-



--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.




Very truly yours,



BARINGS BDC, INC.By/s/   Thomas MosesName:Thomas MosesTitle:Treasurer









        






-59-




--------------------------------------------------------------------------------





This Agreement is hereby
accepted and agreed to as
of the date hereof.


MASSACHUSETTS MUTUAL LIFE INSURANCE
COMPANY
By: Barings LLC as Investment Adviser

By/s/   John Brown IVName:John Brown IVTitle:Managing Director





--------------------------------------------------------------------------------



SCHEDULE A
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acceptance” is defined in Section 2.2(e).
“Acceptance Day” is defined in Section 2.2(e).
“Acceptance Window” is defined in Section 2.2(d).
“Accepted Note” is defined in Section 2.2(e).
“Additional Note Closing” is defined in Section 3.2.
“Additional Note Facility” is defined in Section 2.2(a).
“Additional Notes” is defined in Section 1.
“Administration Agreement” means that certain Administration Agreement, dated
August 2, 2018, by and among the Company (f/k/a Triangle Capital Corporation)
and Barings LLC, as amended, supplemented or restated from time to time and any
successor agreement thereto.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. Anything herein to
the contrary notwithstanding, the term “Affiliate” shall not include (i) any
Person that constitutes a Portfolio Investment held by any Obligor or any of its
or their subsidiaries in the ordinary course of business or (ii) Massachusetts
Mutual Life Insurance Company, any other Purchaser as of the Effective Date or
any Affiliate or Related Fund thereof (other than, for the avoidance of doubt,
the Company, any of its Subsidiaries or any holder of the Equity Interests of
the Company) that is a holder of the Notes issued under this Agreement.
“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached to this Agreement and any Supplement hereto (including all
Schedules and Exhibits attached to any Supplement).
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
Schedule A
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Asset Coverage Ratio” means, on a consolidated basis for the Company and its
subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Company and its
subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Company thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the SEC under Section 6(c) of the Investment Company
Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary from
the definition of Senior Securities.
“Assignee” is defined in Section 13.2(a).
“Assigning Party” is defined in Section 13.2(a).
“Available Facility Amount” is defined in Section 2.2(a).
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of
comprehensive sanctions that have been imposed under U.S. Economic Sanctions
Laws or (c) a Person that is an agent, department or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, any Person, entity, organization, country or regime described in
clause (a) or (b).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Cash Equivalents” means (a) U.S. Government Securities maturing within 1 year
from the applicable date of determination, (b) securities that are direct
obligations of, and obligations the timely payment of principal and interest on
which is issued by, any state of the United States or any political subdivision
of any such state or any public instrumentality thereof maturing within 1 year
from the applicable date of determination and, at the time of acquisition,
having one of the two highest ratings obtainable from either S&P or Moody’s, (c)
commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s, (d) certificates of deposit, bankers’
acceptances and time deposits maturing within 1 year from the date of
acquisition thereof issued or guaranteed by or placed with, any bank organized
under the laws of the United States or any state thereof or under the laws of a
Permitted Foreign Jurisdiction, (e) money market and demand deposit accounts
issued by, offered by or maintained with any bank organized under the laws of
the United States or any state or under the laws of a Permitted Foreign
Jurisdiction, (f) fully collateralized repurchase agreements with a term of not
more than 30 days from the date of acquisition thereof for U.S. Government
Securities and
A-2


--------------------------------------------------------------------------------



entered into with (i) a financial institution satisfying the criteria described
in clause (d) of this definition or (ii) a primary dealer in U.S. Government
Securities having (or being a member of a consolidated group having) at such
date of acquisition, a credit rating of at least A-1 from S&P or at least P-1
from Moody’s, (g) certificates of deposit or bankers’ acceptances with a
maturity of 90 days or less of any financial institution that is a member of the
Federal Reserve System having combined capital and surplus and undivided profits
of not less than $1,000,000,000, and (h) money market funds or mutual funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (g) above.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Investment Advisor of
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding shares of capital stock, membership
interest or partnership interest, as applicable, in the Company; (b) the
occupation of a majority of the seats (other than the vacant seats) on the Board
of Directors of the Company by Persons who were not (i) members of the Board of
Directors of the Company as of the Effective Date, (ii) approved, selected or
nominated to become members of the Board of Directors of the Company by the
Board of Directors of the Company of which a majority consisted of individuals
described in clause (i), or (iii) approved, selected or nominated to become
members of the Board of Directors of the Company by the Board of Directors of
the Company of which a majority consisted of individuals described in clause (i)
or clause (ii); or (c) the acquisition of direct or indirect Control of the
Company by any Person or group other than the Investment Advisor.
“Closing” means each of the First Series A Closing, the Second Series A Closing
and each Additional Note Closing.
“Closing Day” means (a) with respect to the Series A Notes, the First Series A
Closing Day and the Second Series A Closing Day and (b) with respect to any
Accepted Note, the Business Day specified for the closing of the purchase and
sale of such Accepted Note in the Supplement for such Accepted Note, provided
that if the Company and the Purchasers which are obligated to purchase such
Accepted Notes agree on an earlier Business Day for such closing, the “Closing
Day” for such Accepted Note shall be such earlier Business Day.
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” is defined in the first paragraph of this Agreement.
“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; and (b) any
Person who is not an Affiliate of the Company or any of its subsidiaries and who
is actively engaged, as its primary business, in the same or similar line of
business as any material business of the Company or any of its subsidiaries as
of the Effective Date; provided, however, that (x) in no event shall any
insurance company, bank, trust company, pension plan, savings and loan
association or any other similar financial institution or entity (regardless of
legal form) be deemed to be a Competitor and (y) in no event shall any entity
which (i) maintains passive investments in any Person which is a
A-3


--------------------------------------------------------------------------------



Competitor and (ii) is not an asset manager, a vehicle of an asset manager or a
Person controlled by an asset manager, solely because of such passive
investments, be deemed a Competitor.
“Confidential Information” is defined in Section 20.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) without duplication of clause (i) or (ii) of this
definition, an entity treated as disregarded for U.S. federal income tax
purposes and substantially all of the assets of which consist (directly or
indirectly through one or more flow-through entities) of the Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) or (ii)
of this definition.
“Cure Right” is defined in Section 10.6(d).
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest per annum that is 2.0% above the rate
of interest stated in clause (a) of the first paragraph of the Notes.
“Disclosure Documents” is defined in Section 5.3.
“Disqualified Equity Interests” means any Equity Interests which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Equity Interests), pursuant to
a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Equity Interests), in whole or in part,
on or prior to 91 days following the Maturity Date at the time such Equity
Interests is issued (it being understood that if any such redemption is in part,
only such part coming into effect prior to 91 days following the Maturity Date
shall constitute Disqualified Equity Interests), (b) is or becomes convertible
into or exchangeable (unless at the sole option of the issuer thereof) for (i)
debt securities or (ii) any Equity Interests that would constitute Disqualified
Equity Interests, in each case at any time on or prior to 91 days following the
Maturity Date at the time such Equity
A-4


--------------------------------------------------------------------------------



Interests is issued, (c) contains any mandatory repurchase obligation or any
other repurchase obligation at the option of the holder thereof (other than for
Qualified Equity Interests), in whole or in part, which may come into effect
prior to 91 days following the Maturity Date at the time such Equity Interests
is issued (it being understood that if any such repurchase obligation is in
part, only such part coming into effect prior to 91 days following the Maturity
Date shall constitute Disqualified Equity Interests) or (d) requires scheduled
payments of dividends in cash on or prior to 91 days following the Maturity Date
at the time such Equity Interests is issued; provided that any Equity Interests
that would not constitute Disqualified Equity Interests but for provisions
thereof giving holders thereof (or the holders of any security into or for which
such Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of any Change in Control occurring prior to 91 days following the Maturity Date
at the time such Equity Interests is issued shall not constitute Disqualified
Equity Interests if (x) such Equity Interests provides that the issuer thereof
will not redeem any such Equity Interests pursuant to such provisions prior to
the date that the Notes have been repaid in full (other than continent
indemnification obligations) (the “Termination Date”) or (y) such redemption is
subject to events that would cause the Termination Date to occur.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Effective Date” means the date on which the conditions to effectiveness of this
Agreement in Section 4.1 are fulfilled in accordance with the terms thereof.
“Environmental Laws” means any applicable federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or settlement or consent
agreements relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414(b),
(c), (m) or (o) of the Code.
“Event of Default” is defined in Section 11.
“Excluded Subsidiaries” means, collectively, (a) any Financing Subsidiary, (b)
any bankruptcy remote special purpose vehicle, (c) any Person that constitutes
an Investment held by
A-5


--------------------------------------------------------------------------------



the Company that is not, under generally accepted accounting principles in the
United States, consolidated on the financial statements of the Company and its
Subsidiaries, and (d) any Subsidiary of any of the foregoing, in each case, so
long as any such Person described in clauses (a) through (d) above is not a
guarantor, borrower or co-borrower with respect to the Specified Credit
Facility.
“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a holder or required to be withheld or deducted from a payment to a
holder, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such holder being organized under the laws of, or having its principal office
or, its applicable lending office located in, the jurisdiction imposing such Tax
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such holder with respect to an applicable interest in the Notes
pursuant to a law in effect on the date on which (i) such holder acquires such
Notes or (ii) such holder changes its lending office, except in each case to the
extent that, pursuant to Section 14.3, amounts with respect to such Taxes were
payable either to such holder’s assignor immediately before such holder became a
party hereto or to such holder immediately before it changed its lending office,
(c) Taxes attributable to such holder’s failure to comply with Section 14.3(c)
or (d) and (d) any withholding Taxes imposed under FATCA.
“Existing Series Closing” means, with respect to any Series of Notes, each
Closing for such Series other than a New Series Closing with respect to such
Series.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Financial Covenant Default” means a Default under Section 11(c) for failure to
comply with Section 10.6(a) or 10.6(b).
“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.
“First Series A Closing” is defined in Section 3.1.
“First Series A Closing Day” is defined in Section 3.1.
“Fitch” means Fitch Ratings, Inc. or any successor thereto.
“Foreign Subsidiary” means any Subsidiary of the Company that is a Controlled
Foreign Corporation or a Subsidiary of a Controlled Foreign Corporation.
“Form 10-K” is defined in Section 7.1(b).
A-6


--------------------------------------------------------------------------------



“Form 10-Q” is defined in Section 7.1(a).
“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.
“Governmental Authority” means
(a) the government of
(i) the United States of America or any state or other political subdivision
thereof, or
(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guaranty shall not include (i) “bad boy”
guaranties and (ii) endorsements for collection or deposit in the ordinary
course of business or customary indemnification agreements entered into in the
ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guaranty at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guaranty is incurred, unless the
terms of such Guaranty expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guaranty
A-7


--------------------------------------------------------------------------------



shall be deemed to be an amount equal to such lesser amount). The terms
“Guaranteed” and “Guarantees” shall have correlative meanings.
“Hazardous Materials” means any and all pollutants, contaminants, or toxic or
hazardous wastes, substances or which are regulated by Environmental Law,
including asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, or petroleum products.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Section 7, Section 12, Section 17.2 and Section 18 and any related definitions
in this Schedule A, “holder” shall mean the beneficial owner of such Note whose
name and address appears in such register.
“Immaterial Subsidiaries” means those Subsidiaries of the Company that are
designated as “Immaterial Subsidiaries” by the Company from time to time (it
being understood that the Company may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of (x) the designation of each such
Immaterial Subsidiary and (y) the most recent balance sheet required to be
delivered pursuant to Section 7.1 (and the Company shall in each case deliver to
the holders of the Notes a certificate of a Senior Financial Officer to such
effect setting forth reasonably detailed calculations demonstrating such
compliance): (a) the aggregate assets of all such Subsidiaries and their
Subsidiaries (on a consolidated basis) as of such date do not exceed an amount
equal to 5% of the consolidated assets of the Company and its Subsidiaries as of
such date; and (b) the aggregate revenues of all such Subsidiaries and their
Subsidiaries (on a consolidated basis) for the fiscal quarter ending on such
date do not exceed an amount equal to 5% of the consolidated revenues of the
Company and its Subsidiaries for such period. Notwithstanding the foregoing, no
Immaterial Subsidiary that is or later becomes a Subsidiary Guarantor may be an
Immaterial Subsidiary.
“Incorporated Covenant” is defined in Section 9.11(b).
“Indebtedness” with respect to any Person means, at any time, without
duplication,
(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
(c)  all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
A-8


--------------------------------------------------------------------------------



(d) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
(e) the aggregate Swap Termination Value of all Swap Contracts of such Person;
and
(f) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (e) hereof.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any debt
Portfolio Investment that is entitled to the benefit of a first lien that arises
solely as an accounting matter under ASC 860, provided that such indebtedness
(i) is non-recourse to the Company and its Subsidiaries and (ii) would not
represent a claim against the Company or any of its Subsidiaries in a
bankruptcy, insolvency or liquidation proceeding of the Company or its
Subsidiaries, in each case in excess of the amount sold or purportedly sold.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Issuer under any Transaction Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser, (b) any holder of a Note
holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Swap Contracts.
A-9


--------------------------------------------------------------------------------



“Investment Advisor” means (a) Barings LLC, (b) an Affiliate of Barings or (c)
another investment advisor reasonably satisfactory to the Required Holders.
“Investment Advisory Agreement” means that certain Investment Advisory
Agreement, dated August 2, 2018, by and among the Company (f/k/a Triangle
Capital Corporation) and Barings LLC, as amended, supplemented or restated from
time to time and any successor agreement thereto.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Company Act Asset Coverage” means the minimum asset coverage
required to be maintained by the Company to comply with the Investment Company
Act.
“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.
“Issuance Period” is defined in Section 2.2(b).
“Kroll” means Kroll Bond Rating Agency, Inc., or if applicable, its successor.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement, upon or with respect to any property or
asset of such Person (including in the case of stock, stockholder agreements,
voting trust agreements and all similar arrangements but, in the case of
Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal and other similar rights in favor
of other equity holders of the same issuer). For the avoidance of doubt, in the
case of Investments that are loans or other debt obligations, customary
restrictions on assignments or transfers thereof on customary and market based
terms pursuant to the underlying documentation relating to such Investment shall
not be deemed to be a “Lien”.
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole (excluding in any case a decline in the net asset
value of the Company or its Subsidiaries or a change in general market
conditions or values of the Portfolio Investments of the Company and its
Subsidiaries (taken as a whole)), (b) the ability of the Company to perform its
obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or the
Subsidiary Guaranty.
A-10


--------------------------------------------------------------------------------



“Material Indebtedness” means Indebtedness (other than the Notes), of any one or
more of the Company and its Subsidiaries (excluding any Financing Subsidiary) in
an aggregate outstanding principal amount exceeding $75,000,000.
“Maturity Date” is defined in the first paragraph of each Note.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Most Favored Lender Notice” means a written notice from the Company to each of
the holders of the Notes delivered promptly, and in any event within ten (10)
Business Days after the inclusion of any Additional Covenant in the Specified
Credit Facility (including by way of amendment or other modification of any
existing provision thereof), pursuant to Section 9.11 by a Senior Financial
Officer in reasonable detail, including reference to Section 9.11, a verbatim
statement of such Additional Covenant (including any defined terms used
therein).
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.
“Net Debt to Equity Ratio” means, as of any date of determination, the ratio of
(a) the aggregate amount of Senior Securities representing Indebtedness for
borrowed money of the Company and its consolidated Subsidiaries (including under
the Notes) as of such date, in each case as determined pursuant to the
Investment Company Act, and any orders of the SEC issued to or with respect to
Company thereunder, including any exemptive relief granted by the SEC with
respect to the indebtedness of any SBIC Subsidiary, less all cash and Cash
Equivalents of the Company and its consolidated Subsidiaries (but excluding, for
purposes of this clause (a), the aggregate amount of any Indebtedness held by
the Company or any consolidated Subsidiary thereof), to (b) Stockholders’ Equity
at the last day of the fiscal quarter of the Company ending on or immediately
prior to such date of determination, as applicable.
“New Series Closing” means, with respect to any Series of Notes, the first
Closing for such Series.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Notes” is defined in Section 1.2.
“Obligors” means, collectively, the Company and the Subsidiary Guarantors.
“Obligors’ Net Worth” means, at any date, Stockholders’ Equity.
A-11


--------------------------------------------------------------------------------



“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Other Connection Taxes” shall mean, with respect to any holder, Taxes imposed
as a result of a present or former connection between such holder and the
jurisdiction imposing such Tax (other than connections arising from such holder
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Note, or sold or assigned an interest in any Note or this Agreement).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any Note, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
“Pension Plan” means any Plan that is subject to Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA.
“Permitted Acquisition” means any acquisition by the Company or any of its
subsidiaries, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of, or any business line, unit or division or
product line of, any Person or of a majority of the outstanding Equity Interests
of any Person; provided, that at the time of entering into the agreement
governing such acquisition, no Event of Default is in existence and the Company
is in pro forma compliance with Section 10.6.
“Permitted Equity Interests” means common stock of the Company that after its
issuance is not subject to any agreement between the holder of such common stock
and the Company where the Company is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.
“Permitted Foreign Jurisdiction” means Canada, Germany, Ireland, Luxembourg, the
Netherlands, Australia, New Zealand, Denmark, Norway, Sweden and Switzerland and
the United Kingdom.
A-12


--------------------------------------------------------------------------------



“Permitted SBIC Guarantee” means a Guaranty by the Company of Indebtedness of an
SBIC Subsidiary on the SBA’s then applicable form, provided that the recourse to
the Company thereunder is expressly limited only to periods after the occurrence
of an event or condition that is an impermissible change in the control of such
SBIC Subsidiary.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title IV of ERISA (other than a Multiemployer Plan) that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate has any liability.
“Portfolio Investment” means any Investment held by the Company and its
subsidiaries in their asset portfolio (and, for the avoidance of doubt, shall
not include any Subsidiary of the Company).
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Issuance Notice” is defined in Section 2.2(c).
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2) and any
Substitute Purchaser (so long as any such substitution complies with Section
21), provided, however, that any Purchaser of a Note that ceases to be the
registered holder or a beneficial owner (through a nominee) of such Note as the
result of a transfer thereof pursuant to Section 13.2 or as the result of a
substitution pursuant to Section 21 shall cease to be included within the
meaning of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Equity Interests” of any Person means any Equity Interests of such
Person that is not Disqualified Equity Interests.
A-13


--------------------------------------------------------------------------------



“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Quotation” is defined in Section 2.2(d).
“Rating” means a rating of the Notes, which rating shall specifically describe
the Notes, including their interest rate, maturity and Private Placement Number,
issued by a Rating Agency.
“Rating Agency” means (a) any one of S&P, Moody’s, Fitch or Kroll and (b) any
other nationally recognized credit rating organization that is recognized as a
nationally recognized statistical rating organization by the SEC and approved by
the Required Holders, so long as, in each case, any such credit rating
organization described in clause (a) or (b) above continues to be a nationally
recognized statistical rating organization recognized by the SEC and is approved
as a “Credit Rating Provider” (or other similar designation) by the NAIC.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means at any time, the holders of greater than 50.00% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.
“S&P” means S&P Global Ratings, a division of S&P Global, Inc., a New York
corporation, or any successor thereto.
“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.
“SBIC Subsidiary” means any subsidiary of the Company (or such subsidiary’s
general partner or manager entity) that is (x) either (i) a “small business
investment company” licensed by the SBA (or that has applied for such a license
and is actively pursuing the granting thereof by appropriate proceedings
promptly instituted and diligently conducted) under the Small Business
Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Company (as provided below) as
an SBIC Subsidiary, so long as:
(a) other than pursuant to a Permitted SBIC Guarantee or the requirement by the
SBA that the Company make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of Indebtedness (provided that such
contribution is permitted by the Specified
A-14


--------------------------------------------------------------------------------



Credit Facility and is made substantially contemporaneously with such
incurrence), no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Person (i) is Guaranteed by the Company or any of its
subsidiaries (other than any SBIC Subsidiary), (ii) is recourse to or obligates
the Company or any of its subsidiaries (other than any SBIC Subsidiary) in any
way, or (iii) subjects any property of the Company or any of its subsidiaries
(other than any SBIC Subsidiary) to the satisfaction thereof, other than Equity
Interests in any SBIC Subsidiary pledged to secure such Indebtedness;
(b) neither the Company nor any of its subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and
(c) such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.
Any designation by the Company under clause (y) above shall be effected pursuant
to a certificate of a Senior Financial Officer delivered to the Purchasers,
which certificate shall include a statement to the effect that, to the best of
such Senior Financial Officer’s knowledge, such designation complied with the
foregoing conditions.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Second Series A Closing” is defined in Section 3.1.
“Second Series A Closing Day” is defined in Section 3.1.
“Section 8.8 Proposed Prepayment Date” is defined in Section 8.8(b).
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Company thereunder).
“Series” is defined in Section 1.2.
“Series A Closing” is defined in Section 3.1.
A-15


--------------------------------------------------------------------------------



“Series A Notes” is defined in Section 1.
“Source” is defined in Section 6.2.
“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that such Lien
was created to secure Indebtedness owing by such issuer to such creditors.
“Specified Credit Facility” means (a) only for so long as such facility (or any
replacement or refinancing thereof) is in effect, that certain Senior Secured
Revolving Credit Facility, dated as of February 21, 2019 and as amended on
December 3, 2019, by and among the Company, as borrower, the lenders party
thereto, ING Capital LLC, as administrative agent, and the other parties
signatory thereto, as such facility may be amended, restated, supplemented,
otherwise modified, refinanced or replaced from time to time, and (b) if any
such facility described in clause (a) is terminated and is not otherwise
refinanced or replaced, then, beginning on the date of such termination, any
similar credit facility or financing similar to this Agreement with investors
similar to the Purchasers (whether in the form of a loan agreement, note
purchase agreement, credit agreement, indenture or other agreement creating or
evidencing Indebtedness for borrowed money) in respect of which the Company is
an obligor (or otherwise provides a guarantee or other credit support) with the
largest aggregate principal amount outstanding or available for borrowing
thereunder in an aggregate principal amount in excess of $50,000,000 (other than
the Notes, this Agreement, bonds, converts, public or registered offerings of
debt securities or investments or prime brokerage facilities) as of such date,
if any, shall be deemed to be the “Specified Credit Facility” for purposes of
this Agreement.
“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for breach of
representations and warranties referred to in clause (c), and (c)
representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and (c)
excluding obligations related to the collectability of the assets sold or the
creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Company and its Subsidiaries at such date.
A-16


--------------------------------------------------------------------------------



“Structured Subsidiary” means:
(a)each entity set forth on Schedule 5.4B hereto;
(b)a direct or indirect subsidiary of the Company, which is formed in connection
with such subsidiary obtaining and maintaining third-party financing, and which
engages in no material activities other than in connection with the purchase and
financing of such assets, and which is designated by the Company (as provided
below) as a Structured Subsidiary; and, so long as:
(i)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
subsidiary in accordance with the terms of the Specified Credit Facility),
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof; and
(ii)no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and
(c)any passive holding company that is designated by the Company (as provided
below) as a Structured Subsidiary, so long as:
(i)such passive holding company is the direct parent of a Structured Subsidiary
referred to in clause (a);
(ii)such passive holding company engages in no activities and has no assets
(other than in connection with the transfer of assets to and from a Structured
Subsidiary referred to in clause (a), and its ownership of all of the Equity
Interests of a Structured Subsidiary referred to in clause (a)) or liabilities;
(iii)all of the Equity Interests of such passive holding company are owned
directly by an Obligor;
(iv)no Obligor has any contract, agreement, arrangement or understanding with
such passive holding company; and
(v)no Obligor has any obligation to maintain or preserve such passive holding
company’s financial condition or cause such entity to achieve certain levels of
operating results.
Any such designation by the Company pursuant to (b) and (c) of this definition
shall be effected pursuant to a certificate of a Senior Financial Officer
delivered to the Purchasers, which
A-17


--------------------------------------------------------------------------------



certificate shall include a statement to the effect that, to such Senior
Financial Officer’s knowledge, such designation complied with the applicable
foregoing conditions. Each subsidiary of a Structured Subsidiary shall be deemed
to be a Structured Subsidiary and shall comply with the foregoing requirements
of this definition.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Excluded Subsidiary. Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Subsidiary Guaranty or a joinder thereto.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 21.
“Super-Majority Holders” means at any time, the holders of at least 66-2/3% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).
“SVO” means the Securities Valuation Office of the NAIC.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
A-18


--------------------------------------------------------------------------------



“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States.
“Wholly-Owned Subsidiary” means, at any time, any subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.


A-19



--------------------------------------------------------------------------------



Schedule 1(a)
[FORM OF SERIES A NOTE]


[THE NOTE REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR UNLESS
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 IS AVAILABLE.]
BARINGS BDC, INC.
4.66% SERIES A SENIOR UNSECURED NOTE DUE AUGUST 4, 2025
No. [_____] [●]
$[_______] PPN 06759L A*4


For Value Received, the undersigned, Barings BDC, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on August 4, 2025 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30day months) (a) on the
unpaid balance hereof at the rate of 4.66% per annum from the date hereof,
payable semiannually, on the 24th day of March and September in each year,
commencing with the March or September next succeeding the date hereof, and on
the Maturity Date, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, (x) on any overdue payment of interest
and (y) during the continuance of an Event of Default, on such unpaid balance
and on any overdue payment of any Make-Whole Amount (if any), at a rate per
annum from time to time equal to 6.66%, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company in New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.
This Note is one of a series of Senior Unsecured Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated August 3, 2020
(as from time to time amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase
Schedule 1
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



Agreement and (ii) made the representations set forth in Section 6 of the Note
Purchase Agreement. Unless otherwise indicated, capitalized terms used in this
Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.
This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Note Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


BARINGS BDC, INC.




By _________________________________
        


2

--------------------------------------------------------------------------------



Schedule 1(b)
[FORM OF ADDITIONAL NOTE]


[THE NOTE REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR UNLESS
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933 IS AVAILABLE.]
BARINGS BDC, INC.
SERIES [__] SENIOR UNSECURED NOTE DUE AUGUST 4, 2025
No. [_____] [●]
$[_______] PPN 06759LA @2


FOR VALUE RECEIVED, the undersigned, Barings BDC, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] DOLLARS (or so much thereof as shall
not have been prepaid) on August 4, 2025 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30day months) (a) on the
unpaid balance hereof at the rate of [●]% per annum from the date hereof,
payable semiannually, on the 24th day of March and September in each year,
commencing with the March or September next succeeding the date hereof, and on
the Maturity Date, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, (x) on any overdue payment of interest
and (y) during the continuance of an Event of Default, on such unpaid balance
and on any overdue payment of any Make-Whole Amount (if any), at a rate per
annum from time to time equal to [●]%,1 payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company in New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

1 To be 2.0% above the rate of interest stated in clause (a) of this paragraph.
3

--------------------------------------------------------------------------------





This Note is one of a series of Senior Unsecured Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated August 3, 2020
(as from time to time amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Noted Purchase Agreement.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


BARINGS BDC, INC.




By _____________________________
        






4


--------------------------------------------------------------------------------



Schedule 2.2(f)
FORM OF SUPPLEMENT
[SEE ATTACHED]


Schedule 2.2(f)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------

Table of Contents


         





 



BARINGS BDC, INC.


[NUMBER] SUPPLEMENT TO NOTE PURCHASE AGREEMENT


Dated as of                                 
 


$                             % Series                  Senior Unsecured Notes
due August 4, 2025
 

  



Schedule 2.2(f)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------

Table of Contents


         
BARINGS BDC, INC.
300 South Tryon Street, Suite 2500
Charlotte, North Carolina


Dated as of
                    , 20    
To the Additional Purchaser(s) named in
Schedule A hereto
Ladies and Gentlemen:
This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between Barings BDC, Inc., a Maryland corporation (the “Company”), and the
institutional investors named on Schedule A attached hereto (the “Additional
Purchasers”).
Reference is hereby made to that certain Note Purchase Agreement, dated as of
August 3, 2020 (as amended, restated, supplemented or otherwise modified from
time to time, the “Note Purchase Agreement”), by and among the Company and the
Purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 2.2 of the Note Purchase
Agreement, which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.


The Company hereby agrees with the Additional Purchasers as follows:


1.  The Company has authorized the issue and sale of its _____% Series ______
Senior Notes due August 4, 2025 in an aggregate principal amount of $[_____]
(the “Series ______ Notes”). The Series ____ Notes, together with the Series A
Notes [and the Series ____ Notes] issued pursuant to the Note Purchase Agreement
and each series of Additional Notes which may from time to time hereafter be
issued pursuant to the provisions of Section 2.2 of the Note Purchase Agreement,
are collectively referred to as the “Notes” (such term shall also include any
such notes issued in substitution therefor or in replacement thereof pursuant to
Section 13 of the Note Purchase Agreement). The Series _____ Notes shall be
substantially in the form set out in Exhibit A hereto. The Series ___ Notes
shall constitute a Series of Additional Notes issued pursuant to Section 2.2 of
the Note Purchase Agreement.


2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Additional
Purchaser, and each Additional Purchaser agrees to purchase from the Company,
Series _____ Notes in the principal amount set forth below such Additional
Purchaser’s name on Schedule A hereto at a purchase price equal to 100% of the
principal amount thereof on the closing date hereinafter set forth.


Schedule 2.2(f)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



3.  The sale and purchase of the Series ______ Notes to be purchased by each
Additional Purchaser shall occur at the offices of Akin Gump Strauss Hauer &
Feld LLP, One Bryant Park, New York, NY 10036-6745 at 10:00 a.m. New York City
local time (or such other place and time agreed by the Company and the
Additional Purchasers), at a closing (the “Series ______ Closing”) on ______,
____ or on such other Business Day thereafter on or prior to _______, ____ as
may be agreed upon by the Company and the Additional Purchasers. At the Series
___ Closing, the Company will deliver to each Additional Purchaser the
Series ______ Notes to be purchased by such Additional Purchaser in the form of
a single Series ______ Note (or such greater number of Series ______ Notes in
denominations of at least $100,000 as such Additional Purchaser may request)
dated the date of the Series _____ Closing and registered in such Additional
Purchaser’s name (or in the name of such Additional Purchaser’s nominee),
against delivery by such Additional Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company as
specified in the applicable funding instructions delivered pursuant to Section
4.2(i) of the Note Purchase Agreement in connection with the Series ___ Closing.
If, at the Series ___ Closing, the Company shall fail to tender such
Series ______ Notes to any Additional Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to the satisfaction of any Additional Purchaser, such Additional
Purchaser shall, at such Additional Purchaser’s election, be relieved of all
further obligations under this Agreement, without thereby waiving any rights
such Additional Purchaser may have by reason of such failure by the Company to
tender such Series ______ Notes or any of the conditions specified in Section 4
not having been fulfilled to such Additional Purchaser’s satisfaction.


4.  Each Additional Purchaser’s obligation to purchase and pay for the
Series ______ Notes to be sold to such Additional Purchaser at the Series _____
Closing is subject to the fulfillment to such Additional Purchaser’s
satisfaction, prior to the Series ___ Closing, of the conditions set forth in
Section 4.2 of the Note Purchase Agreement with respect to the Series ______
Notes to be purchased at the Series _____ Closing and to the following
additional conditions:


(a)  Except as supplemented, amended or superseded by the representations and
warranties set forth in Exhibit B hereto, the representations and warranties of
the Company set forth in Section 5 of the Note Purchase Agreement shall be
correct on and as of the date of the Series ___ Closing (except for
representations and warranties which apply to a specific earlier date which
shall be true as of such earlier date or as of the date specified in Exhibit B
hereto to the extent such provision is superseded in Exhibit B) and the Company
shall have delivered to each Additional Purchaser an Officer’s Certificate,
dated the date of the Series _____ Closing, certifying that such condition has
been fulfilled.


(b) Contemporaneously with the Series ___ Closing, the Company shall sell to
each Additional Purchaser and each Additional Purchaser shall purchase the
Series ______ Notes to be purchased by such Additional Purchaser at the Series
_____ Closing as specified in Schedule A.
2

--------------------------------------------------------------------------------





5.  Each Additional Purchaser represents and warrants that the representations
and warranties set forth in Section 6 of the Note Purchase Agreement are true
and correct on the date hereof with respect to the purchase of the Series ______
Notes by such Additional Purchaser as if each reference to “Notes” was modified
to refer to the “Series ______ Notes,” and each reference to “this Agreement”
therein was modified to refer to the Note Purchase Agreement as supplemented by
this Supplement.


6.  This Supplement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choiceoflaw principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.


7. This Supplement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Delivery of an electronic signature to, or a signed copy of, this Supplement by
facsimile, email or other electronic transmission shall be fully binding on the
parties to the same extent as the delivery of the signed originals and shall be
admissible into evidence for all purposes. 




3


--------------------------------------------------------------------------------

Table of Contents


         
The execution hereof shall constitute a contract between the Company and the
Additional Purchasers for the uses and purposes hereinabove set forth.
 

BARINGS BDC,
INC.By______________________________Name:_____________________Title:_____________________

Schedule 2.2(f)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------

Table of Contents


         
Accepted as of __________, _____
 

[ADDITIONAL PURCHASER]By_______________________________
Name:________________________Title:________________________

 




Schedule 2.2(f)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------

SCHEDULE A


Section Heading Page
SCHEDULE A


INFORMATION RELATING TO ADDITIONAL PURCHASERS
 

NAME AND ADDRESS OF ADDITIONAL PURCHASER  
PRINCIPAL
AMOUNT OF SERIES
______ NOTES TO
BE PURCHASED
[NAME OF ADDITIONAL PURCHASER]  $
(1)  All payments by wire transfer of immediately available funds to:
  
(2)  All notices of payments and written confirmations of such wire transfers:
  
(3)  All other communications:
  




Schedule 2.2(f)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



EXHIBIT A
(to Supplement)


FORM OF SERIES ___ NOTE


[Note to be in substantially the form of Schedule 1(b) to the Note Purchase
Agreement or as may be otherwise agreed by the Additional Purchasers and the
Company]
1


--------------------------------------------------------------------------------





         
EXHIBIT B
(to Supplement)


SUPPLEMENTAL REPRESENTATIONS
The Company represents and warrants to each Additional Purchaser that except as
hereinafter set forth in this Exhibit B, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement is correct on
and as of the date hereof (except for representations and warranties that apply
solely to a specific earlier date which shall be true as of such earlier date or
as of the date specified in this Exhibit B to the extent such provision is
superseded in this Exhibit B) with respect to the Series ___ Notes with the same
force and effect as if each reference to “the Notes” set forth therein was
modified to specifically include the “Series ______ Notes” and each reference to
“this Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by the _______ Supplement. The Section references hereinafter set
forth correspond to the similar Sections of the Note Purchase Agreement which
are supplemented hereby:
Section 5.4. Organization and Ownership of Shares of Subsidiaries. (a)
Schedule 5.4A contains (except as noted therein) complete and correct lists, as
of the date of the Series _____ Closing, of (i) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary and whether such Subsidiary is a Subsidiary Guarantor, and (ii) the
Company’s directors and senior officers.


Section 5.5. Financial Statements. The Company has delivered to each Additional
Purchaser copies of the financial statements of the Company and its Subsidiaries
listed on Schedule 5.5. All of such financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and lack of
footnotes); provided that with respect to all or any portion of such financial
statements that are financial projections, pro forma financial information and
other forward-looking information, the Company represents only that such
information was prepared in good faith based upon assumptions and, in the case
of financial projections and pro forma financial information, good faith
estimates, in each case, believed to be reasonable at the time made.
Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series ___ Notes or any similar debt
Securities for sale to, or solicited any offer to buy the Series _______ Notes
or any similar debt Securities from, or otherwise approached or negotiated in
respect thereof with, any Person other than the Additional Purchasers and not
more than [___] other Institutional Investors, each of which has been offered
Schedule 2.2(f)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------



the Series ___ Notes at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Series _______ Notes to the registration
requirements of section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.
Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness for borrowed money of the Company and its Subsidiaries as of the
date of the Series _____ Closing (including descriptions of the obligors,
principal amounts outstanding, any collateral therefor and any Guaranty
thereof), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of such
Indebtedness for borrowed money of the Company or its Subsidiaries. The Company
is not in default in the payment of any principal or interest on the Specified
Credit Facility and, to the knowledge of the Company, no event or condition
exists with respect to the Specified Credit Facility that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause the Specified Credit Facility to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
 






2